 



Exhibit 10.1
 
COMPOSITE LEASE AGREEMENT
dated May 21, 2007 but
effective as of January 1, 2007
by and between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
and
FEDERAL EXPRESS CORPORATION
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I
DEFINITIONS; INTERPRETATIVE PROVISIONS

 
       
Section 1.01 Definitions
    1  
Section 1.02 Other Terms
    5  
Section 1.03 Interpretative Provisions
    5  
Section 1.04 Nature of the Lease; Additional Parcels
    6  
 
        ARTICLE II
THE LEASE

 
       
Section 2.01 Grant of Leasehold
    6  
Section 2.02 Term
    7  
Section 2.03 Rent
    7  
Section 2.04 Net Lease
    8  
Section 2.05 Granting of Easements by Tenant
    8  
Section 2.06 Use of Premises; Compliance with Law; Licenses and Permits;
Nondiscrimination
    8  
Section 2.07 Ingress and Egress
    10  
Section 2.08 Approach Protection; Reservation of Mineral Rights
    11  
Section 2.09 Authority’s Right of Entry
    11  
Section 2.10 Renewal of Term of Agreement
    12  
 
        ARTICLE III
ALTERATIONS AND IMPROVEMENTS

 
       
Section 3.01 Improvements
    13  
Section 3.02 Liens
    14  
 
        ARTICLE IV
MAINTENANCE; UTILITIES; TAXES AND ASSESSMENTS; INSURANCE

 
       
Section 4.01 Maintenance
    15  
Section 4.02 Utilities
    16  
Section 4.03 Taxes and Assessments
    16  
Section 4.04 Insurance
    17  
 
        ARTICLE V
CASUALTY; CONDEMNATION; TERMINATING EVENTS

 
       
Section 5.01 Casualty Losses
    19  
Section 5.02 Condemnation
    19  
Section 5.03 Terminating Events
    21  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page   ARTICLE VI
ASSIGNMENT AND SUBLETTING

 
       
Section 6.01 Assignment and Subletting by Tenant
    21  
Section 6.02 Assignment by Authority
    22   ARTICLE VII
COVENANTS

Section 7.01 Quiet Enjoyment of Premises
    22  
Section 7.02 Maintenance of Corporate Existence, Etc
    22  
Section 7.03 Estoppel Certificates
    23  
Section 7.04 Security Control
    23  
Section 7.05 Indemnification by Tenant
    23  
Section 7.06 Surrender of Premises
    24  
 
        ARTICLE VIII
HAZARDOUS SUBSTANCES

 
       
Section 8.01 Notice of Discovery of Hazardous Substances
    24  
Section 8.02 Permitted Activities; Compliance Program
    24  
Section 8.03 Indemnity
    25  
Section 8.04 Removal of Under- and Above-Ground Storage Tanks
    26  
 
        ARTICLE IX
REPRESENTATIONS AND WARRANTIES

 
       
Section 9.01 Authority’s Representations and Warranties
    26  
Section 9.02 Tenant’s Representations and Warranties
    27  
 
        ARTICLE X
DEFAULT; REMEDIES

 
       
Section 10.01 Breach by Tenant
    28  
Section 10.02 Breach by Authority; Set-offs Against Rents
    31  
Section 10.03 No Personal Liability
    31  
 
        ARTICLE XI
MISCELLANEOUS

 
       
Section 11.01 Governing Law; Consent to Jurisdiction
    32  
Section 11.02 Severability
    32  
Section 11.03 Notices
    32  
Section 11.04 Entire Agreement; Amendments
    33  
Section 11.05 Parties in Interest
    33  
Section 11.06 Further Assurances
    33  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 11.07 Waivers
    34  
Section 11.08 Rights and Remedies Cumulative
    34  
Section 11.09 Time is of the Essence
    34  
Section 11.10 Costs and Attorneys’ Fees
    34  
Section 11.11 Counterparts; Effectiveness
    34  
Section 11.12 Authority May Perform Tenant’s Obligations
    34  
Section 11.13 Subordination of Agreement to Certain Agreements with Federal
Government; FAA Approval
    35  
Section 11.14 Memorandum of Lease
    35  
Section 11.15 Interpretation
    35  

(iii)



--------------------------------------------------------------------------------



 



     THIS COMPOSITE LEASE AGREEMENT (this “Agreement”), dated May 21, 2007 but
effective as of January 1, 2007 (the “Effective Date”), is made by and between
MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY, a body politic and corporate, organized
and existing under and by virtue of the laws of the State of Tennessee (the
“Authority”), and FEDERAL EXPRESS CORPORATION, a corporation organized and
existing under the laws of the State of Delaware (the “Tenant”).
WITNESSETH:
     WHEREAS, Authority and Tenant are parties to a Consolidated and Restated
Lease Agreement dated as of August 1, 1979, as modified, amended and
supplemented from time to time (collectively, the “Original Lease Agreement”);
and
     WHEREAS, Authority and Tenant desire to replace the Original Lease
Agreement with twenty-three lease agreements, each of which demises to Tenant a
portion of the premises demised under the terms of the Original Lease Agreement,
or demises to Tenant property not previously demised under the terms of the
Original Lease Agreement, on terms that generally represent a restatement of the
Original Lease Agreement, as further amended and supplemented; for the sake of
simplicity, the parties intend this Agreement to represent each of those
twenty-three lease agreements and to show the differences among those
twenty-three lease agreements by attaching as Exhibit A to this Agreement a
schedule that sets forth each parcel that Authority demises to Tenant, the
portion of the Term during which the demise of each such parcel will be in
effect, and the rent that Tenant will pay to Authority in respect of each such
parcel, all as hereinafter set forth;
     NOW, THEREFORE, for and in consideration of the premises, the covenants and
agreements of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:
ARTICLE I
DEFINITIONS; INTERPRETATIVE PROVISIONS
     Section 1.01 Definitions. Unless the context shall clearly require
otherwise, the terms set forth in this Section shall, for all purposes of this
Agreement and of any modification or amendment hereof and of any supplement
hereto, have the meanings specified herein:
     “Affiliate” means, with respect to any Person, any Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the

 



--------------------------------------------------------------------------------



 



management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Airport” means the airport located in Memphis, Tennessee, known as the
“Memphis International Airport” and owned and operated by Authority.
     “Airport Master Plan” means, collectively, the Airport Master Plan Update
dated September 2000, and Airport Layout Plan (ALP), prepared for Authority and
submitted to the FAA, as modified, amended, supplemented or further updated from
time to time, or any successor Master Plan for the Airport in effect from time
to time.
     “Airport Rules and Regulations” means the rules, regulations and
requirements adopted by Authority and in effect from time to time for the
orderly, safe and efficient operation of the Airport.
     “Buildings” means, collectively, (i) the buildings, structures and
improvements now or hereafter situated on the Land (but excluding those
buildings, structures and improvements described in Section 1.04(b) until the
Bonds referred to therein are paid in full), (ii) any other structure,
constituting a “fixture” or real property to be constructed, or constructed, on
the Land, and (iii) all other improvements on the Land incident to the foregoing
buildings and structures that are designed for use in connection therewith and
which constitute “fixtures” or real property, including the heat plant or plants
in any of the aforesaid.
     “Bonds” means, collectively, (i) the $20,105,000 Special Facilities Revenue
Bonds, Refunding Series 1997 (Federal Express Corporation) issued by Authority
for the benefit of Tenant, (ii) the $87,875,000 Special Facilities Revenue
Refunding Bonds, Series 2001 (Federal Express Corporation) issued by Authority
for the benefit of Tenant, (iii) the $95,770,000 Special Facilities Revenue
Refunding Bonds, Series 2002 (Federal Express Corporation) issued by Authority
for the benefit of Tenant, and (iv) all refinancings and refundings of any of
the foregoing.
     “Business Day” means a day other than a Saturday or a Sunday and that in
the State of Tennessee is neither a legal holiday nor a day on which banking
institutions are authorized by law, regulation or executive order to close.
     “CPI” means the Consumer Price Index for All Urban Consumers published by
the Bureau of Labor Statistics of the United States Department of Labor for the
United States as a whole, all items (1982-84=100) (the “CPI-U”), or any
successor index established by the Bureau of Labor Statistics for that index. If
the Bureau of Labor Statistics converts the CPI-U to a different standard
reference base or otherwise revises the CPI-U, the parties will determine
adjustments in rent due in accordance with Section 2.03(a)(i) using the
conversion factor, formula or table that the Bureau of Labor Statistics develops
for use in CPI conversions. If the Bureau of Labor Statistics does not formulate
such a conversion factor, formula or table, the parties will use the conversion
factor, formula or table published for CPI conversions by Prentice-Hall, Inc.
or, if in the absence of a published conversion factor, formula or table by such
publisher, by any other nationally recognized publisher of similar statistical
information. If the Bureau of Labor Statistics or any successor agency ceases
publication of the CPI-U, then another substantially comparable index will be
substituted in the formula by agreement of the parties. If

- 2 -



--------------------------------------------------------------------------------



 



the parties cannot agree on the substitute index, then the substitute index will
be selected by a majority of a committee composed of three independent certified
public accountants, one of whom will be selected by Authority, one by Tenant,
and the two so selected will select the third.
     “Environmental Laws” means any statute, law, code, ordinance or other legal
requirement of any Governmental Authority, whether now existing or hereafter
enacted or adopted, and all rules, regulations, directives and orders issued
thereunder, relating in any way to (i) the protection of health, safety or the
environment, (ii) the conservation, management or use of natural resources and
wildlife, (iii) the protection or use of surface water and groundwater, or
(iv) the management, manufacture, possession, importing, presence, use,
generation, transportation, distribution, processing, production, refinement,
treatment, storage, disposal, transfer, release, threatened release, abatement,
removal, remediation or handling of, or exposure to, any Hazardous Substances,
including the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, 42 U.S.C. §§ 9601 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq.,
the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et
seq., the Tennessee Hazardous Waste Management Act, Tenn. Code Ann. §§
68-212-101 et seq., the Tennessee Hazardous Waste Management Act of 1983, Tenn.
Code Ann. §§ 68-212-201 et seq., the Tennessee Petroleum Underground Storage
Tank Act, Tenn. Code Ann. §§ 68-215-101 et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order or directive issued
thereunder. “Environmental Laws” also include Airport Rules and Regulations
relating to any of the matters described in clauses (i) through (iv), but only
to the extent that those Airport Rules and Regulations do not create obligations
or restrictions that are more burdensome than other applicable Environmental
Laws.
     “Event of Bankruptcy” means, as to any Person, (i) the filing of a petition
for relief as to such Person as debtor or bankrupt under 11 U.S.C. §§ 101 et
seq. or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days), (ii) the
insolvency of such Person as finally determined by a court proceeding, (iii) the
filing by such Person of a petition or application to accomplish the same or for
the appointment of a receiver or a trustee for such Person or a substantial part
of its assets, or (iv) the commencement of any proceedings relating to such
Person as a debtor under any other reorganization, arrangement, insolvency,
adjustment of debt or liquidation law of any jurisdiction, whether now in
existence or hereinafter in effect, either by such Person or by another,
provided that if such proceeding is commenced by another, such Person indicates
its approval of such proceeding, consents thereto or acquiesces therein, or such
proceeding is contested by such Person and has not been finally dismissed within
90 days.
     “Event of Default” means the occurrence of any of the events set forth in
Section 10.01.
     “FAA” means the Federal Aviation Administration created by virtue of the
Federal Aviation Act of 1958, as amended, or any other federal agency
administering such Act or having similar jurisdiction over Tenant or its
business from time to time.
     “GAAP” means the generally accepted accounting principles in the United
States of America, as in effect from time to time, applied on a consistent basis
both as to classification of items and amounts.

- 3 -



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, local, municipal or
foreign government, authority, agency, regulatory authority, court or other body
or entity, and any arbitrator or other Person having authority to bind a party
at law.
     “Hazardous Substances” means any substance, material, chemical, element,
compound, mixture, solution, product, fluid, pollutant or waste identified,
defined in or regulated under any Environmental Laws, including any hazardous or
toxic substances, materials, chemicals, elements, compounds, mixtures,
solutions, products, fluids, pollutants or wastes (i) designated or listed in
the United States Department of Transportation Hazardous Materials Table (49
C.F.R. § 172.101) by virtue of the Hazardous Materials Transportation Act, 49
U.S.C. §§ 1801 et seq., or designated or listed by the Environmental Protection
Agency as “hazardous substances” (40 C.F.R. Part 302), (ii) defined, designated
or listed as a “hazardous substance” by virtue of Section 311 of the Federal
Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq. (33 U.S.C. § 1321),
(iii) defined, designated or listed as a “solid waste” or a “hazardous waste” by
virtue of Sections 1004 and 3001, as applicable, of the Resource Conservation
and Recovery Act, 42 U.S.C. §§ 6901 et seq. (42 U.S.C. § 6903), (iv) defined,
designated or listed as a “hazardous substance” by virtue of Sections 101 or 102
of the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq. (42 U.S.C. § 9601), (v) defined, designated or listed as
a “toxic pollutant” by virtue of Section 307(a) of the Federal Water Pollution
Control Act (33 U.S.C. § 1317(a)), (vi) defined, designated or listed as a
“hazardous air pollutant” by virtue of Section 112 of the Clean Air Act, 42
U.S.C. §§ 7401 et seq. (42 U.S.C. §§ 7412), (vii) defined, designated or listed
as a “chemical substance,” a “mixture” or a “toxic substance” by virtue of
Section 3 of the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq. (15
U.S.C. § 2602), or (viii) any other substances, materials, chemicals, elements,
compounds, mixtures, solutions, products, fluids, pollutants or wastes
(including asbestos, polychlorinated biphenyls (“PCBs”), PCB-containing
materials, petroleum, petroleum products, and raw materials that include
hazardous, toxic or regulated constituents), the use, discharge, application,
release, spill, leak, emission, escape, leach, disposal or removal of which is
restricted, prohibited, regulated or penalized by any Environmental Law.
     “Lien” means, with respect to any asset or property, any mortgage, deed of
trust, lien (whether a Statutory Lien or otherwise), pledge, assignment,
hypothecation, easement, encumbrance, charge, reservation, restriction or
security interest in, on or of such asset or property or any claim to, or right
of refusal with respect to such asset or property.
     “Person” means any legal person, including any individual, corporation,
estate, partnership, limited liability company, joint venture, association,
joint stock company, trust or statutory trust (including any beneficiary
thereof), unincorporated organization, or Governmental Authority, or any other
entity of whatever nature.
     “Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding by or before any Governmental Authority.
     “Special Facility Lease” means the Special Facility Lease Agreement dated
as of August 1, 1979 between Authority and Tenant, as modified, amended and
supplemented from time to time in accordance with its terms.

- 4 -



--------------------------------------------------------------------------------



 



     “Statutory Lien” means any tax lien, mechanics’ or materialmen’s lien and
other lien for work, labor or materials, and any other lien that may attach by
operation of law.
     “Use Agreement” means the Airport Use and Lease Agreement dated as of
July 1, 1999 between Authority and Tenant, as the same may be modified, amended,
supplemented, restated or amended and restated from time to time in accordance
with the provisions thereof.
     Section 1.02 Other Terms. Other terms may be defined elsewhere in the text
of this Agreement and, unless otherwise indicated, shall have such meanings
throughout this Agreement. As used in the Agreement, each of the following
capitalized terms shall have the meaning ascribed to it in the Section set forth
opposite such term:

      Term   Section
Agreement
  Preamble
ASTs
  Section 8.02(a)
Authority
  Preamble
Effective Date
  Preamble
Initial Term
  Section 2.02
Land
  Section 2.01
Navigable Airspace Regulation
  Section 3.01(a)
Net Award
  Section 5.02(e)
Net Proceeds
  Section 5.01(c)
Original Lease Agreement
  Recitals
Permitted Activities
  Section 8.02(a)
Permitted Materials
  Section 8.02(a)
Premises
  Section 2.01
Rent Adjustment Date
  Section 2.03(a)(i)
Tenant
  Preamble
Term
  Section 2.02
Terminating Event
  Section 5.03
USTs
  Section 8.02(a)

     Section 1.03 Interpretative Provisions. For purposes of this Agreement,
unless the context otherwise requires: (i) the words “this Agreement,” “hereof,”
“herein,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular provision of this Agreement; (ii) references to
any Article, Section or Exhibit are references to Articles, Sections and
Exhibits in or to this Agreement and references to any subsection, paragraph,
clause or other subdivision within any Section or definition refer to such
subsection, paragraph, clause or other subdivision of such Section or
definition; (iii) all Exhibits attached or to be attached hereto, and all other
agreements and instruments referred to herein, are hereby incorporated by
reference into this Agreement, as fully as if copied herein verbatim; (iv) the
term “including” means “including without limitation”; (v) except as otherwise
expressly provided herein, references to any law or regulation refer to that law
or regulation as amended from time to time and include any successor law or
regulation; (vi) references to any Person include that Person’s successors and
assigns; (vii) descriptive headings of Articles and Sections herein, and the
Table of Contents annexed hereto, are inserted or annexed for purposes of
reference only and shall not otherwise affect the meaning, construction,
interpretation or effect of any provision hereof; and

- 5 -



--------------------------------------------------------------------------------



 



(viii) the masculine, feminine or neuter gender and the singular or plural
number shall be deemed to include the others whenever the context so requires.
     Section 1.04 Nature of the Lease; Additional Parcels. (a) Although executed
and delivered as a composite instrument for convenience, the parties acknowledge
and agree that this Agreement constitutes a separate lease and agreement between
Authority and Tenant with respect to each of the separate parcels described in
Exhibit A, and all provisions of this Agreement shall be applicable separately
to each such parcel with the same effect as if the parties had executed and
delivered a separate lease agreement for that parcel. Notwithstanding the
composite nature of this Agreement or any provision herein to the contrary, an
Event of Default occurring in respect of any individual parcel described in
Exhibit A will constitute an Event of Default in respect of all parcels
described in Exhibit A.
     (b) The parties acknowledge and agree that the Buildings that are subject
to the Special Facility Lease will only become subject to this Agreement, and
the Term established with respect to those Buildings will only commence, at such
time as the payment in full and the retirement of all Bonds issued to finance
the construction, installation, renovation, remodeling, acquisition or purchase
of such Buildings shall have occurred, and, until such Bonds have been paid in
full and retired, the Special Facility Lease will continue to govern Tenant’s
lease of such Buildings from Authority.
     (c) The parties have also prepared this Agreement and Exhibit A to
facilitate Authority’s future lease to Tenant of additional parcels of both
unimproved and improved real property, and they intend to accomplish any lease
of such additional parcels by executing one or more amendments to this Agreement
from time to time that modify Exhibit A by adding thereto the following
information for each such parcel: the number of such parcel; the use or location
of such parcel; the effective date on which such parcel shall become subject to
this Agreement and on which the Term established for such parcel shall begin;
the total number of square feet for such parcel; the initial rate per square
foot per annum for which such parcel shall be leased hereunder and the monthly
and annual rent due for such parcel; and any variances from the procedures set
forth in Section 2.03(a) in the date or dates upon which or the manner in which
the rent for such parcel shall be subject to adjustment.
     (d) The parties acknowledge and agree that, effective as of the date on
which this Agreement becomes effective with respect to each separate parcel
described in Exhibit A as set forth in that Exhibit, this Agreement will
supersede any lease then in effect between Authority and Tenant with respect to
that parcel.
ARTICLE II
THE LEASE
     Section 2.01 Grant of Leasehold. Authority hereby separately demises and
leases to Tenant, and Tenant hereby separately takes and hires from Authority,
for and during the Term and upon the terms and subject to the conditions set
forth herein, to have and to hold for said Term, (i) each parcel of land
situated and being in the City of Memphis, Tennessee, within the limits of the
Airport, as more particularly described on Exhibit A (as the same may be amended
and in effect from time to time in accordance with the provisions hereof and as
contemplated by Section 1.04(c)), together with any site improvements thereon
and all rights-of-way, accretions,

- 6 -



--------------------------------------------------------------------------------



 



easements, tenements, hereditaments and appurtenances, rights, privileges and
immunities thereunto belonging or pertaining (all of the foregoing being
collectively defined and referred to herein as the “Land”), and (ii) the
Buildings. For purposes of this Agreement, the Land and the Buildings are
collectively referred to herein as the “Premises”.
     Section 2.02 Term. Except as otherwise provided for a particular parcel
described under the column entitled “Effective Date” in Exhibit A hereto and
unless terminated earlier as provided herein, this Agreement shall be effective
for a period commencing at 12:01 a.m., Memphis time, on the Effective Date and
expiring at 11:59 p.m., Memphis time, on December 31, 2036 (the “Initial Term”;
the Initial Term, together with any extension thereof in accordance with
Section 2.10, shall be referred to herein as the “Term”). Authority shall
deliver to Tenant sole and exclusive possession of the Premises (as then
existing) on the commencement of the Term, subject, however, to Authority’s
right-of-entry set forth in Section 2.09.
     Section 2.03 Rent. (a) During the Term, Tenant shall pay rent to Authority
for the Premises in the amounts, at the times and in the manner set forth in
this Section.
     (i) The initial annual rent for each parcel designated as the Premises in
this Agreement shall be the amount corresponding to that parcel in the column
entitled “Current Rate” (and, if applicable, any notes thereto) in Exhibit A and
shall be payable monthly on the first day of each month during the Term in equal
installments, the first such installment of rent for that parcel being due on
the date corresponding to that parcel in the column entitled “Effective Date” in
Exhibit A; provided, however, that the initial annual rental rate for certain
parcels designated as the Premises shall increase July 1, 2008, as provided in
Exhibit A; and provided, further, that, except as otherwise provided in
Exhibit A, the annual rental rate for each parcel with respect to which this
Agreement is then in effect shall increase July 1, 2013, and on the same month
and day every five years thereafter for the remainder of the Term (July 1, 2013,
and each subsequent date on which the rental rate for the Premises is subject to
increase being referred to herein as a “Rent Adjustment Date”) by an amount
equal to the product of (A) the annual rental rate corresponding to that parcel
and in effect immediately prior to the applicable Rent Adjustment Date and
(B) the lesser of 13% or the percentage the CPI has increased, if any, from the
month of May of the year five years preceding the applicable Rent Adjustment
Date through the month of May of the year in which the applicable Rent
Adjustment Date occurs, and Tenant shall pay the increased rental rate for the
Premises from the applicable Rent Adjustment Date until such rate is thereafter
increased in accordance with this paragraph; and
     (ii) all amounts specified herein as additional rent, which amounts, if not
otherwise provided herein, shall be payable within 30 days after receipt by
Tenant of an invoice or demand therefor from Authority.
     (b) The initial annual rental rate for any parcel that is brought within
the scope of this Agreement in the manner reflected in Section 1.04(c) after
January 1, 2007, and before July 1, 2013, will be $0.1906 per square foot in the
case of unimproved real estate, and $0.2383 per square foot in the case of
improved real estate, and those rates shall be subject to increase on July 1,
2013, and every five years thereafter during that portion of the Term applicable
to such parcel, determined as provided in Section 2.03(a)(i). The initial annual
rental rate for any parcel that is

- 7 -



--------------------------------------------------------------------------------



 



brought within the scope of this Agreement in the manner reflected in
Section 1.04(c) on or after July 1, 2013, will be the annual rental rate then
charged by Authority for unimproved or improved real estate at the Airport, as
applicable.
     (c) Each rent payable hereunder shall be paid to, or upon the order of,
Authority at its office at the Airport, or at such other place as Authority may
designate in writing to Tenant, in such lawful currency of the United States of
America which at the time of payment is legal tender for public and private
debts. In the event Tenant shall fail to make any payments required by this
Section, the item or items so in default shall continue as an obligation of
Tenant until the amount in default shall have been fully paid, and Tenant agrees
to pay the same, with interest thereon at the maximum legal rate then in effect
in the State of Tennessee, from the date when the same is due hereunder until
the same shall be paid in full; provided that, except as is otherwise
specifically provided herein, in the case of payments required by
Section 2.03(a)(ii), such interest shall not begin to accrue until 30 days after
receipt by Tenant of the invoice or demand from Authority therefor.
     (d) Each payment of rent will be allocated over the one-month period
beginning on the first day of each month, and will accrue ratably to each day
within such month. Rent allocated in accordance with this subsection (together
with any additional rent provided in Section 2.03(a)(ii)) will represent and be
the amount of rent for which Tenant becomes liable on account of the use of the
applicable parcel.
     Section 2.04 Net Lease. This Agreement shall be deemed and construed to be
a “net lease,” and Tenant hereby agrees that the rent provided in Section 2.03
shall be an absolute net return to Authority, free from any expenses, taxes,
charges and surcharges with respect to the Premises or the income therefrom and,
except as otherwise provided in Section 10.02(b), without any set-off,
counterclaim or recoupment whatsoever, whether arising out of any breach of any
obligation of Authority hereunder or by reason of any indebtedness or liability
at any time owing by Authority to Tenant or otherwise. Nothing contained in this
Section shall be construed to release Authority from the performance of any of
its obligations set forth herein, and in the event Authority should fail to
perform any such obligations, Tenant may institute such action against Authority
as Tenant may deem necessary to compel performance or recover its damages for
non-performance or may perform such obligations to the extent provided in
Section 10.02(b).
     Section 2.05 Granting of Easements by Tenant. Unless an Event of Default
shall have occurred and be continuing, (i) Tenant may at any time or times, with
the prior written consent of Authority, grant easements, licenses, rights-of-way
and other rights or privileges in the nature of easements for the Term with
respect to the Premises, and Tenant may revoke or release such easements,
licenses, rights-of-way and other rights or privileges granted by Tenant, all
with or without consideration and upon such terms and conditions as Tenant shall
determine, and (ii) any payment or other consideration received by Tenant for
any such grant or release shall be and remain the property of Tenant; provided,
however, if an Event of Default shall have occurred and be continuing, or in the
event of the termination of this Agreement, all rights then existing in favor of
Tenant with respect to any such grant shall inure to the benefit of and be
exercisable solely by Authority.
     Section 2.06 Use of Premises; Compliance with Law; Licenses and Permits;
Nondiscrimination. (a) During the Term and subject to the provisions of
Section 2.06(b),

- 8 -



--------------------------------------------------------------------------------



 



Tenant may use and occupy the Premises for any lawful purpose in air or space
commerce permitted by the Airport Master Plan, including the construction,
furnishing and operation of an air cargo facility thereon for (i) receiving,
storing and delivering parcels and other merchandise, (ii) storing, repairing,
maintaining and servicing aircraft, vehicles and other equipment used by Tenant
in conducting such business operations, and (iii) storing and handling of
aircraft fuel, motor fuels and lubricants necessary for the conduct of Tenant’s
business operations described in clauses (i) and (ii); provided, however, that
Tenant’s use and occupancy of the Premises shall be subject to and not violate
(A) any exclusive rights, privileges or concessions heretofore or hereafter
granted by Authority which are of a type and nature customarily granted by
operators of airports similar to the Airport, and (B) the Airport Rules and
Regulations. Tenant shall also have the right to use the Premises for other
purposes reasonably related or incidental to Tenant’s business operations
described above, including those rights, licenses and privileges set forth in
the Use Agreement. Authority makes no warranty, either express or implied, as to
the condition of the Premises, or that the Premises will be suitable for
Tenant’s needs and purposes or to the business contemplated to be carried on by
Tenant.
     (b) Tenant will promptly comply with all laws, statutes, regulations,
ordinances and rulings of all Governmental Authorities having jurisdiction over
the Airport or the Premises that are applicable to its use and operation of the
Premises. Without limiting the generality of the foregoing, Tenant shall at all
times use and occupy the Premises in strict compliance with any and all rules
and regulations that may be imposed by the FAA with respect to the Premises or
the operations thereof or the Airport and the operations thereof. Tenant will
also comply, by appropriate repair, improvement, replacement, operation or
maintenance procedures, with all other valid statutes, ordinances, laws,
judgments, decrees, regulations, directions or requirements of any Governmental
Authority now or hereafter applicable to, or having jurisdiction over, the
Premises, including the Airport Rules and Regulations, as in the manner of use
or condition of the same; provided Tenant may, in good faith and with due
diligence, but subject to the provisions of Section 3.02(b), contest any of the
foregoing laws, rules, regulations or other governmental requirements.
     (c) Tenant will, at its expense, obtain and at all times observe and keep
in full force and effect all licenses and permits necessary to its use and
occupancy of the Premises.
     (d) Tenant shall not discriminate in its operation of the Premises against
any Person based upon race, creed, color, sex or national origin, or use the
Premises in support of any policy which discriminates against any Person based
upon race, creed, color, sex or national origin.
     (e) Tenant will not discriminate against any employee or applicant for
employment because of race, color, national origin, sex, color or religion. The
parties will take affirmative action to insure that applicants are employed and
that the employees are treated during employment without regard to their race,
color, national origin, sex or religion. Such action shall include the
following: employment, referral for employment, upgrading, demotion or transfer;
recruitment or recruitment advertising; layoffs or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship. The parties agree to post in conspicuous places, available to
employees and applicants for employment, notices setting forth the provisions of
this non-discrimination clause.

- 9 -



--------------------------------------------------------------------------------



 



     (f) Tenant, in offering any services to the public, shall not discriminate
nor permit discrimination against any Person or group of Persons, on the ground
of race, color or national origin. Authority shall have the right to take such
action as the United States may direct to enforce this covenant.
     (g) The parties further acknowledge that they recognize and will comply
with Executive Order 11246 and with the Civil Rights Act of 1964, and with
Part 379 of the FAA Regulations.
     (h) Tenant, for itself and its successors in interest and assigns, hereby
covenants and agrees as a covenant running with the land that in the event
facilities are constructed, maintained, or otherwise operated on the Premises
for a purpose for which a Department of Transportation program or activity is
extended or for another purpose involving the provision of similar services or
benefits, Tenant shall maintain and operate such facilities and services in
compliance with all other requirements imposed pursuant to 49 C.F.R. Part 21.
     (i) Tenant, for itself and its successors in interest and assigns, also
hereby covenants and agrees as a covenant running with the land that (i) no
person on the grounds of race, color, creed, sex, handicap or national origin
shall be excluded from participation in, denied the benefits of, or otherwise
subjected to discrimination in the use of the Premises or in the construction of
any improvements on, over, or under the Premises and the furnishing of services
thereon, and (ii) Tenant shall use the Premises in compliance with all other
requirements imposed by or pursuant to 14 C.F.R. Part 152, Title VI of the Civil
Rights Act of 1964, as amended, and 49 C.F.R. Part 21.
     (j) Tenant acknowledges that the provisions of 49 C.F.R. Part 23 and such
other similar regulations as may be hereafter adopted may be applicable to
Tenant’s activities hereunder unless exempted by said regulations, and hereby
agrees to comply with the FAA and the U.S. Department of Transportation in
reference thereto. These requirements may include compliance with “disadvantaged
business enterprise” (within the meaning of 49 C.F.R. Part 23) goals, the
keeping of certain records of good faith compliance which would be subject to
review by Governmental Authorities having jurisdiction in the premises, the
submission of various reports to such Governmental Authorities and, if so
directed, the contracting of specified percentages of goods and services to
disadvantaged business enterprises.
     (k) In the event of breach of any of the foregoing nondiscrimination
covenants, Authority shall have the right to terminate this Agreement and to
re-enter and repossess said Land and the facilities thereon, and hold the same
as if this Agreement had never been made or issued. This provision shall not be
effective until the procedures of 49 C.F.R. Part 21 are followed and completed,
including exercise or expiration of appeal rights.
     Section 2.07 Ingress and Egress. (a) Tenant, its employees, customers,
guests, contractors, suppliers of materials, furnishers of services and invitees
shall have the non-exclusive right of ingress to and egress from the Premises
and such other portions of the Airport to or from which such Persons shall
reasonably require ingress and egress in such manner and at such locations as
Authority may designate from time to time; provided, however, that such right of
ingress and egress shall be subject to the Airport Rules and Regulations.

- 10 -



--------------------------------------------------------------------------------



 



     (b) Authority shall at all times furnish Tenant means of access suitable to
the nature of Tenant’s business and operation from the Land and to the public
streets and thoroughfares and to the Airport runways. The access road, or roads,
and taxiways need not be the same throughout the Term so long as Authority
provides Tenant with a suitable access road or roads and taxiways.
     (c) The use of any Airport roadways or taxiways shall be subject to the
Airport Rules and Regulations as in effect from time to time for the safe and
efficient operation of the Airport. Authority may, at any time, temporarily or
permanently, close or consent to or request the closing of any such roadway or
taxiway and any other area at the Airport now or hereafter used as such, so long
as a reasonable alternative means of ingress and egress remains available to
Tenant, its employees, customers, guests, contractors, suppliers of materials,
furnishers of services and invitees.
     Section 2.08 Approach Protection; Reservation of Mineral Rights.
(a) Authority reserves the right to take such action as may be necessary to
protect the aerial approaches to the Airport against obstruction in accordance
with applicable standards or requirements, together with the right to prevent
Tenant, or any other Person, from erecting, or permitting there to be erected,
any building or other structure on the Airport which would conflict with such
standards or requirements.
     (b) Authority reserves all rights with respect to all Minerals in, on or
under the Land; provided, however, that Tenant shall not engage in any mining
activities in, on or under the Land during the Term. As used herein, “Minerals”
means any or all oil, gas, coal, phosphate, sodium, sulfur, iron, titanium,
gold, silver, bauxite, bauxite clay, diaspore, boehmite, laterite, gibbsite,
alumina, all ores of aluminum, and all other mineral substances and ore
deposits, whether solid, gaseous or liquid; provided that Minerals shall not
include any of the foregoing substances and deposits when used in apron or road
or building construction in furtherance of Tenant’s permitted activities on the
Premises and not for sale to others.
     Section 2.09 Authority’s Right of Entry. (a) Authority and its contractors,
consultants, agents, employees and representatives shall have the right during
the Term to enter into or upon the Premises, or any part thereof, during normal
business hours upon reasonable notice to Tenant (and in emergencies at all times
without any notice to Tenant) (i) to examine and inspect the same, (ii) for any
purpose related to Authority’s rights or obligations or Tenant’s obligations
hereunder (including to observe Tenant’s performance of its obligations
hereunder, to do any act or thing which Authority may be obligated or have the
right to do hereunder or otherwise, and to insure the proper maintenance of the
Premises in the event Tenant shall fail to perform its obligations under
Section 4.01), (iii) to serve or post or keep posted thereon notices provided by
any law or rules or regulations of any Governmental Authority having
jurisdiction over the Premises or the Airport which Authority deems to be
necessary for the protection of Authority or the Premises, (iv) upon the
occurrence and continuance of an Event of Default, to exhibit the Premises to
prospective tenants thereof for the purpose of examining same, (v) to conduct
such investigations and tests for the purpose of ascertaining whether Tenant is
in compliance with or has complied with its obligations arising under the terms
of Article VIII and to determine whether any environmental condition is present
in, on, under or about the Premises (and in connection therewith, Authority and
its contractors, consultants, agents and employees may also conduct such
environmental assessment activities (including collecting soil samples,
installing

- 11 -



--------------------------------------------------------------------------------



 



soil borings and installing and maintaining groundwater monitoring wells) on,
under or about the Premises), and (vi) for all other lawful purposes.
     (b) Without limiting the generality of the foregoing, Authority, by its
officers, employees, agents, representatives and contractors and furnishers of
utilities and other services, shall have the right for its own benefit, for the
benefit of Tenant or for the benefit of Persons other than Tenant at the
Airport, to maintain existing and future utility, mechanical, electrical and
other systems and to enter upon the Premises at all reasonable times to make
such repairs, replacements or alterations thereto as may, in the opinion of
Authority, be necessary or desirable and, from time to time, to construct or
install such systems over, in or under the Land for access to other parts of the
Airport not otherwise conveniently accessible, provided that the maintenance,
construction and installation of such systems does not unreasonably interfere
with the operations of Tenant upon the Premises.
     (c) In the event that Authority has constructed, or hereafter voluntarily
and not at the request of Tenant constructs, upon the Premises or elsewhere at
the Airport, conduits, ducts and pipes for use in common by aircraft operators
(including Tenant) for the installation of wires, cables, pneumatic tubes or
similar communications connections, Tenant may use such conduits, ducts and
pipes for the purposes for which they are provided if and to the extent that
space therein is available, and subject to the Airport Rules and Regulations
promulgated by Authority without payment of any rent, charge or fee for the use
of such conduits, ducts and pipes (other than for any fees and charges of
general applicability imposed on all users of such conduits, ducts and pipes,
other than Authority itself), provided that Tenant shall pay the cost of pulling
or installing its wires, cables, pneumatic tubes and similar communications
connections through or in such conduits, ducts and pipes and the costs of
installing brackets or any incidental equipment or facilities not provided by
Authority, and any other cost in connection with the foregoing installation, and
provided, further, that Tenant shall be responsible for any damage to the
conduits, ducts and pipes or to facilities installed therein caused by its acts
or omissions or those of its offices, employees or contractors.
     (d) Authority shall have the right at its expense to audit those books and
accounts of Tenant pertaining to the operations of Tenant as a result of which
fees and charges are owing by Tenant to Authority.
     Section 2.10 Renewal of Term of Agreement. If and upon the condition that
Tenant shall have complied with and performed the conditions, covenants and
agreements hereof to be observed and performed by it without any default having
occurred under Section 10.01 during the Initial Term (or during the first
renewal term of the Initial Term if this Agreement shall have been extended for
the first renewal term of the Initial Term as provided in this Section), then
Tenant shall have, and is hereby granted, options to extend this Agreement upon
the expiration of the Initial Term for two consecutive periods, the first
beginning January 1, 2037, and ending December 31, 2046, and the second
beginning January 1, 2047, and ending December 31, 2058, upon the conditions and
provisions hereof. Each such option shall be exercised by Tenant in writing
delivered to Authority not less than four and not earlier than six months prior
to the expiration of the Initial Term, or prior to the expiration of the first
renewal term of the Initial Term, as applicable.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE III
ALTERATIONS AND IMPROVEMENTS
     Section 3.01 Improvements. (a) Authority shall have no obligation to renew,
repair or replace any inadequate, obsolete, worn-out, unsuitable, undesirable or
unnecessary Buildings included in the Premises. Tenant shall have the right
during the Term, at its expense, (i) to repair, improve, remodel and renovate
such Buildings and other improvements on the Premises, wholly within the
boundary lines thereof, in accordance with plans and specifications approved in
advance by Authority, which consent will not be unreasonably withheld,
conditioned or delayed, and in compliance with all applicable requirements of
the FAA (including its regulation entitled “Objects Affecting Navigable
Airspace,” 14 C.F.R. Part 77 (the “Navigable Airspace Regulation”)), all
applicable building codes and all applicable federal, state or local laws, rules
and regulations, and (ii) to install its own furnishings, equipment, machinery
and other personal property in the Premises (which shall not become part of the
Premises) or to attach fixtures or structures on the Premises. So long as no
Event of Default shall have occurred and be continuing, Tenant may remove at its
own expense from time to time, including upon the expiration of the Term and
within a reasonable period of time thereafter, any of its furnishings,
equipment, machinery, other personal property or trade fixtures added by it
which do not constitute part of the Premises; provided, however, that such
removal shall be accomplished so as to leave the Premises, except for ordinary
wear and tear, in substantially the same condition as it was before Tenant’s
furnishings, equipment, machinery or fixtures were added to it, and that Tenant
shall promptly repair at its expense any damage to the Premises caused by such
removal. If Tenant fails or neglects to so remove all or any portion of such
property upon or prior to the expiration of the Term, Authority, at its sole
option, may either remove and dispose of such property and charge the cost of
such removal and disposal to Tenant, which cost Tenant hereby agrees to pay, or
consider the same to be abandoned and take title thereto without any
consideration therefor to Tenant. Except as provided in the immediately
preceding sentence, all furnishings, equipment, machinery and other personal
property installed by Tenant pursuant to this Section shall remain the sole
property of Tenant in which Authority shall have no interest, and shall be
subject to any landlord’s lien as may now or hereafter be provided by the laws
of the State of Tennessee, as the same may be amended from time to time.
     (b) Without limiting the generality of Section 3.01(a), Tenant shall have
the right to install, maintain and operate in or upon the Premises such aviation
radio, communications, meteorological and aerial navigation equipment and
facilities as may be necessary or convenient in its opinion for its operations
at the Premises, subject to the prior written consent (which consent shall not
be unreasonably withheld) of Authority as to the location, manner or
installation and type thereof. Such equipment and facilities may be located
without additional charge or fee in or upon the Premises, or, upon payment of
the applicable rent for such location, at any other locations on the Airport, as
may be requested by Tenant and consented to by Authority, which consent shall
not be unreasonably withheld. Also without limiting the generality of the
foregoing provisions of this Section, Tenant shall have the right to install and
operate upon the Premises advertising signs representing its business, which
signs shall be substantially uniform in size, general nature and location with
those of other companies engaged in air and space commerce at the Airport;
provided that Tenant shall comply with all rules and regulations of the FAA or
other Governmental Authorities having jurisdiction over the Airport (including
the Airport Rules and Regulations) as to the lighting, height and other features
of such signs. The number, size, design and location of all such signs shall be
subject to the prior

- 13 -



--------------------------------------------------------------------------------



 



approval of Authority, which approval shall not be unreasonably withheld. Upon
the expiration of the Term, Tenant, if requested by Authority, shall also
obliterate or paint out any and all advertising signs, posts and similar devices
placed by Tenant on the Premises. In the event of Tenant’s failure so to
obliterate or paint out each and every sign, poster and similar device so
requested by Authority, Authority may perform such necessary work and Tenant
shall pay the cost thereof upon demand to Authority.
     (c) Tenant hereby covenants that it will not conduct or permit to be
conducted any activity on the Premises, or construct any building, structure or
improvement or create any natural object on the Premises, which would interfere
with or be a hazard to the flight of aircraft either to or from the Airport, or
interfere with air navigation and communication facilities serving the Airport.
Tenant may make interior alterations (structural or otherwise), minor exterior
alterations and changes, decorations and minor additions to the Premises without
Authority’s prior written consent as long as it does not materially change
previously approved structural improvements or violate the terms and conditions
of the Navigable Airspace Regulation. All repairs, improvements and alterations
made by or at the direction or for the benefit of Tenant on or to the Premises
shall be performed in a good and workmanlike manner and in compliance with all
applicable building codes and zoning laws and requirements of the FAA.
     (d) Tenant shall also have the right during the Term, at its sole cost and
expense and subject to Authority’s and the FAA’s prior written consent, to
expand or modify Tenant’s air cargo operation facility, offices, aircraft
parking apron, and aircraft fueling stations, and other related facilities
located on the Premises.
     (e) Tenant shall also have the right during the Term to make at its expense
improvements, alterations or modifications of the Premises, which shall become
part of the Premises; provided that such improvements, alterations or
modifications are all deemed necessary or beneficial by Tenant for the use of
the Premises, do not impair the Premises or adversely affect the structural
integrity thereof, do not diminish the rental value or operating efficiency
thereof, and are made wholly within the boundary lines of the Premises, in
accordance with plans and specifications approved in advance by Authority, which
consent will not be unreasonably withheld, conditioned or delayed, and in
compliance with all applicable requirements of the FAA (including the Navigable
Airspace Regulation), all applicable building codes and all applicable federal,
state or local laws, rules and regulations.
     (f) Upon the expiration of the Term, by lapse of time or otherwise, the
Premises, as constituted at the time, shall be and thereafter remain the
property of Authority without requirement of the payment of any compensation or
consideration by it.
     Section 3.02 Liens. (a) Tenant covenants that during the Term, it will not
create, or permit there to be created or to remain, and it will promptly
discharge, any Statutory Lien on the Premises that arises by virtue of, or in
connection with, any activity that Tenant or any of its employees, agents,
contractors or other invitees conduct on the Premises, and that it will pay or
cause there to be paid in full, as and when the same shall become due and
payable, all costs, charges and expenses that may become due for or purport to
be due for any labor, services, materials, supplies, utilities, furnishings,
machinery or equipment alleged to have been furnished or to be furnished to or
for Tenant in, upon or about the Premises. Tenant will cause any

- 14 -



--------------------------------------------------------------------------------



 



Statutory Lien securing the payment of the foregoing sums, and any other Liens,
upon the Premises or the interests of Tenant or Authority therein to be fully
discharged and released at the time the performance of any obligation secured by
any such Lien matures or becomes due.
     (b) Tenant may, in good faith and with due diligence, contest any Statutory
Lien filed or established against the Premises, or contest any rule, law,
regulation or other requirement of any Governmental Authority referred to in
Section 2.06(b) even though such contest may result in the imposition of a Lien
or charge against the Premises, and in such events may permit the items so
contested and such Lien or charge to remain undischarged and unsatisfied during
the period of such contest and appeal therefrom, (i) if Tenant shall effectively
prevent or stay the execution, foreclosure or enforcement of such Lien or
charge, and (ii) if and so long as such contest or appeal shall prevent or stay
the execution or enforcement or foreclosure of such Lien or charge; provided,
however, that if such Lien or charge is so stayed and such stay thereafter
expires, then Tenant shall forthwith pay and discharge such Lien or charge or
comply with such governmental requirement, as applicable.
ARTICLE IV
MAINTENANCE; UTILITIES; TAXES AND ASSESSMENTS; INSURANCE
     Section 4.01 Maintenance. (a) During the Term, Tenant, at its expense,
(i) will maintain or cause there to be maintained, and will keep or cause there
to be kept, the Premises in good condition and in as reasonably safe condition
as its operations permit, and (ii) will make, or cause there to be made, all
necessary and proper repairs, renewals, replacements and substitutions thereof
(A) resulting from or required by ordinary wear and tear, or want of care, on
the part of Tenant or other cause, or (B) required to keep, place and maintain
the Premises in good and efficient operating condition. Tenant will not commit
or allow any waste with respect to the Premises, and will not remove, or permit
the removal of, any fixtures at any time constituting part of the Premises;
provided that in accordance with Section 3.01(a), Tenant may remove such
fixtures constituting a part of the Premises as are necessarily required upon
the repair, renewal or replacement of the Premises as aforesaid, and the
fixtures substituted therefor shall constitute part of the Premises.
     (b) Tenant will at its own cost and expense provide and maintain all
obstruction lights if required and similar devices, fire protection and safety
equipment, and all other equipment of every kind and nature required by any
laws, rules, regulations and requirements of any Governmental Authority having
jurisdiction over the Premises or the Airport, including the Airport Rules and
Regulations.
     (c) During the Term, Tenant shall be responsible for providing its own
security with respect to the Premises, and the same shall be at Tenant’s
expense.
     (d) Tenant shall, upon reasonable advance notice from Authority, promptly
remove or repair any and all structures not authorized by this Agreement or
which may, by reason of use or neglect, become unsound, unsafe or hazardous, and
in the case of Tenant’s failure to remove or repair the same, Authority may
remove or repair such structures without liability to Tenant or others for
damages, and Tenant shall pay the cost of such removal or repair to Authority as
additional rent hereunder.

- 15 -



--------------------------------------------------------------------------------



 



     (e) Tenant shall not perform, or permit any other Person under its control
to perform, any work on the Premises relating to any repairs, revisions or
alterations thereof unless Tenant shall have first obtained any required permits
or authorizations from any Governmental Authority having jurisdiction over the
Premises or the Airport, and all such work shall be done in a good and
workmanlike manner and in compliance with the laws, statutes, regulations,
ordinances and rulings of any Governmental Authority having jurisdiction over
the Premises or the Airport, including the Airport Rules and Regulations and all
applicable building, zoning and other laws, ordinances and governmental
regulations and requirements, and in accordance with the requirements, rules and
regulations of all insurers of the Premises. Authority agrees to join in the
application for any required permit and authorization whenever application by it
is required for such permit or authorization, and Tenant shall, as additional
rent hereunder, indemnify and reimburse Authority for all costs and expenses
which may hereafter be incurred by Authority in connection therewith.
     (f) Tenant shall at all times keep the Premises, together with all property
of Tenant located in or on the Premises, in an orderly condition and appearance.
     Section 4.02 Utilities. During the Term, the supply and the maintenance of
all utilities to the Premises shall be the sole responsibility and at the
expense of Tenant, and in connection therewith Tenant shall pay, as and when the
same shall become due, (i) all utility installation, service, maintenance and
other fees and charges incurred in providing and furnishing necessary electric,
gas, water, heat, sewage, telephone and other utilities to the Premises in
connection with the operation, maintenance, use, occupancy and repair and upkeep
of the Premises, and (ii) all sewer fees, sanitation fees and similar fees and
charges payable by the occupant of the Premises.
     Section 4.03 Taxes and Assessments. (a) Tenant shall pay or cause there to
be paid, prior to their becoming delinquent, unless they are being diligently
contested in good faith by appropriate proceedings, any and all taxes,
assessments and other governmental levies and charges of any kind whatsoever,
including ad valorem taxes, that are at any time during the Term lawfully levied
upon, assessed against or imposed in respect of this Agreement, the leasehold
interest created hereby, the Land, any reversionary interest of Authority in the
Land and the Premises, any taxable possessory rights which Tenant may have in or
to the Premises by reason of its occupancy thereof, the Premises, the financing
thereof, or any machinery, equipment or other property installed or brought by
Tenant therein or thereon, and all assessments and charges lawfully made by any
Governmental Authority for public improvements and interest thereon that may be
secured by Lien on the Premises; provided, that with respect to special
assessments or other governmental charges that may lawfully be paid in
installments over a period of years, Tenant shall be obligated to pay only such
installments and interest thereon, if any, as are required to be paid during the
Term.
     (b) Tenant shall have the right, at its expense, to diligently contest in
good faith by appropriate proceedings the amount or validity of any tax,
assessment or other charge which Tenant is obligated to pay in accordance with
the provisions of Section 4.03(a); and in the event of any such contest, Tenant
shall not be compelled (unless applicable law shall otherwise require) to pay
such taxes, assessments or other charges until such contest shall have been
finally determined and all applicable appeal periods have expired. Authority
shall not be required to join in any Proceedings under this subsection unless
any law now or hereafter in effect shall require that such Proceedings be
brought by or in the name of Authority or any owner of the

- 16 -



--------------------------------------------------------------------------------



 



Premises along with Tenant, in which event Authority shall join in any such
Proceedings or permit the same to be brought in its name, and Tenant will
reimburse Authority, as additional rent hereunder, for any and all costs and
expenses thus incurred by Authority. Authority will cooperate fully with Tenant
in any such contest, including the provision of necessary information and the
execution and preparation of any and all documents which may be reasonably
required to enable Tenant to maintain such Proceedings, and will give Tenant
immediately after receipt by Authority notice of the assessment of any such
taxes or assessments and copies of all tax bills relating to the Premises that
are received by Authority. Authority shall not be subject to any liability for
the payment of costs or expenses in connection with such Proceedings, and Tenant
shall indemnify Authority and save it harmless from and against all such costs
and expenses.
     (c) If any of the foregoing taxes, assessments or governmental charges are
billed or mailed directly to Tenant, Tenant will pay the same, and in any such
event will deliver to Authority receipt evidencing such payment. If any of said
taxes, assessments or governmental charges are billed to Authority, Authority
will submit the same to Tenant for payment by it in accordance with the
immediately preceding sentence.
     Section 4.04 Insurance. (a) Throughout the Term, Tenant shall procure and
maintain, or cause there to be procured and maintained, in full force and effect
from insurers of sound and adequate responsibility: (i) a commercial general
liability insurance policy or policies covering the entire Premises (including
any elevators and escalators therein, and any sidewalks, streets or other public
ways adjoining the Premises), in form reasonably acceptable to Authority
providing protection of Authority and its officers, agents, servants and
employees, and insuring said parties against all direct or contingent loss or
liability for damages for bodily injury or death or damage to property,
including loss of use thereof, occurring on or in any way related to the
Premises or occasioned by reason of the occupancy by or the operations of Tenant
upon, in or around the Premises, with a combined single limit of $20,000,000 for
each occurrence of bodily injury or death or damage to property (or such greater
amount as Authority may require in accordance with Section 4.04(e) or as Tenant
may elect to provide); (ii) a policy of special form property insurance issued
with respect to the Premises insuring against damage or loss sustained by virtue
of fire, vandalism, malicious mischief and other risks formerly covered under
“all risk” insurance, in a form reasonably acceptable to Authority and in an
amount not less than 100% of the full insurable value (i.e., actual replacement
cost less cost of land excavation, foundations and footings) of the Premises,
but subject to such deductibles as Tenant may reasonably establish that are
reasonably acceptable to Authority considering Tenant’s financial condition and
the insurance practices of similarly situated multi-national corporations;
(iii) a policy of rental insurance from loss of rental income due to fire,
earthquake or boiler damage or destruction to all or any part of the Premises
for the period of time that is reasonably required with the exercise of due
diligence and dispatch to restore the damaged or destroyed Premises to
tenantability; (iv) a policy of workers’ compensation insurance as required by
applicable law; (v) a policy of employer’s liability insurance of $1,000,000;
and (vi) a policy of aircraft liability insurance (owned and non-owned),
including passenger liability insurance, with a combined single limit of
$20,000,000 for each occurrence, covering bodily injury or death or damage to
property (or such greater amount as Authority may require in accordance with
Section 4.04(e) or as Tenant may elect to provide); provided, that Tenant may be
a self-insurer as to workers’ compensation insurance if permitted by law. All of
the foregoing insurance may be procured and maintained as part of or in
conjunction with any other policy or policies carried by Tenant.

- 17 -



--------------------------------------------------------------------------------



 



     (b) In the event Tenant shall remodel or renovate, or restore any damage
to, the Premises, Tenant shall keep, or cause the contractor(s) performing such
remodeling, renovation or restoration to keep, the improvements being remodeled,
renovated or restored insured under builder’s risk insurance (or similar
insurance) in such amount as Tenant in its reasonable business judgment shall
determine to be adequate and which Authority shall have approved, which approval
will not be unreasonably withheld, conditioned or delayed. Such insurance shall
name Authority as an additional insured thereunder. In the event of any recovery
under such insurance the proceeds thereof shall be paid to Authority and applied
to the payment of the costs of such remodeling, renovation or restoration.
     (c) Upon or prior to the commencement of the Term, Tenant shall furnish to
Authority (i) policies or certificates of the insurers showing the amount and
type of the insurance then in effect that is required to be procured and
maintained, or caused to be procured and maintained, by it hereunder and stating
the date and term of the policies evidencing such insurance and, with respect to
the insurance required by Section 4.04(a), that the policy and policies of such
insurance insures Tenant against the liability of Tenant under Section 7.05, to
the extent Tenant’s liability thereunder is insurable, and (ii) certificates
that the insurance so procured and maintained by Tenant complies with the
requirements hereof as to amount, type and parties insured thereunder.
Certificates evidencing any renewal, replacement or extension of any or all of
the insurance required hereunder, or of renewals, replacements or extensions of
such renewals, replacements or extensions, shall be delivered by Tenant to
Authority not less than five Business Days prior to the expiration of any policy
of insurance renewed, replaced or extended by the insurance represented by any
such certificate.
     (d) The provisions of this Agreement as to insurance required to be
procured and maintained shall not limit or prohibit, or be construed as limiting
or prohibiting, Authority or Tenant from obtaining any other or greater
insurance with respect to the Premises or the use and occupancy thereof that
either or both of them may wish to carry, but in the event Authority or Tenant,
as applicable, shall procure or maintain any such insurance not required by this
Agreement, the cost thereof shall be at the expense of the party procuring or
maintaining the same.
     (e) Authority shall review the amounts and types of insurance set forth in
Section 4.04(a) from time to time and may adjust such amounts and types of
insurance if it reasonably determines such adjustments are necessary to protect
its interests and if it makes the adjusted insurance requirements applicable to
all similar Airport users. Tenant shall obtain such additional insurance within
90 days after its receipt of demand therefor from Authority.
     (f) All policies of insurance required to be procured and maintained under
this Section shall (i) be issued by carriers authorized to do business in the
State of Tennessee and reasonably acceptable to Authority, (ii) be in form and
content reasonably satisfactory to Authority, (iii) name Authority as an
additional insured as its interest may appear in the case of the insurance
described in clauses (i), (ii) and (vi) of Section 4.04(a), and (iv) contain an
endorsement prohibiting cancellation, failure to renew, reduction in amount of
insurance or change in coverage without first giving Authority not less than
30 days’ prior written notice thereof.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE V
CASUALTY; CONDEMNATION; TERMINATING EVENTS
     Section 5.01 Casualty Losses. (a) Subject to Section 5.01(b), if the
Premises are damaged by fire or other casualty, Tenant will, at its expense,
promptly repair, rebuild or restore the property damaged or destroyed to
substantially the same condition as existed prior to the event causing such
damage or destruction, with such changes, alterations and modifications
(including the substitution and addition of other property exclusive of Land) as
Tenant may desire and as will not impair the operating unity or production
capability or the revenue-producing capability of the Premises or the character
of the Premises as an aviation facility. Authority agrees to apply to the
payment of the costs of such repair, rebuilding or restoration the Net Proceeds
of any insurance received by it with respect to such damage or destruction (and
any balance of such Net Proceeds remaining after payment of all costs of such
repair, rebuilding or restoration shall remain the property of Authority). In
the event the amount of such Net Proceeds, if any, received by Authority is not
sufficient to pay in full the costs of repair, rebuilding or restoration,
regardless of the amount of the claim for loss, Tenant will pay such excess
costs and will not, by reason of its payment thereof or any other costs of
repair, rebuilding or restoration of the Premises, be entitled to any
reimbursement from Authority or any abatement or diminution of the rent payable
under Section 2.03. No denial of coverage or refusal by an insurer to pay under
an insurance policy maintained by Tenant pursuant to Section 4.04(a)(iii)
arising out of or relating to any actual or alleged delay by Tenant or its
contractors or subcontractors in restoring the damaged or destroyed Premises in
accordance with such policy shall entitle Tenant to any abatement or diminution
of the rent payable under Section 2.03.
     (b) In the event the damage to or destruction of the Premises arising out
of or resulting from fire or other casualty is so extensive as to render all or
a substantial part of the Premises unsuitable for the use intended by Tenant,
Tenant may elect either that the Premises shall or shall not be rebuilt and
shall promptly notify Authority in writing of such election. If Tenant elects to
rebuild the Premises, Tenant and Authority shall proceed in accordance with the
provisions of Section 5.01(a). If Tenant elects not to rebuild the Premises, all
Net Proceeds, if any, of insurance received by Authority resulting from claims
for such losses shall be held by Authority, and Tenant shall pay to Authority
that amount reasonably estimated by Authority as the cost of clearing the Land,
removing all debris therefrom resulting from such fire or other casualty and
stabilizing the Premises. Upon the making by Tenant of such payments to
Authority, this Agreement shall thereupon cease and terminate, and the parties
hereto shall be released and discharged of and from all further obligations
hereunder, without prejudice, however, to any claims which may have accrued
prior thereto in favor of either party against the other.
     (c) For purposes of this Section, “Net Proceeds” means the gross proceeds
of insurance less any expenses (including attorneys’ fees and expenses) incurred
in the collection of such gross proceeds.
     Section 5.02 Condemnation. (a) In the event the whole or substantially the
whole of the Premises shall be condemned or taken as a result of or in
anticipation of the lawful exercise of the power of condemnation or eminent
domain, this Agreement shall terminate on the date title to the Premises or such
portion thereof transfers to and vests in the Governmental Authority condemning
or taking the same, and the parties hereto shall be released and discharged of
and

- 19 -



--------------------------------------------------------------------------------



 



from all further obligations hereunder, without prejudice, however, to any
claims which may have accrued prior thereto in favor of either party against the
other. The Net Award of both Authority and Tenant in the event of any such
condemnation shall be paid to Authority and Tenant in the respective proportions
(i) that Authority’s award for its interest in the Premises bears to the gross
award of both Authority and Tenant and (ii) that Tenant’s award for its interest
in the Premises bears to the gross award of both Authority and Tenant.
     (b) In the event that less than the whole or substantially the whole of the
Premises shall be condemned or taken as a result of or in anticipation of the
lawful exercise of the power of condemnation or eminent domain, Tenant may elect
to terminate this Agreement or to continue the same; provided, however, that
Tenant may not terminate this Agreement unless Tenant reasonably and in good
faith shall determine that as a result of such partial taking the Premises shall
thereafter no longer be suitable for its operations therein and the same cannot
be restored within the proceeds of the Net Award of both Tenant and Authority
(less the value of the Land taken) so as to be suitable for such operations.
Tenant shall promptly give written notice of its election to Authority. If
Tenant terminates this Agreement, (i) upon receipt by Authority of such notice
this Agreement shall forthwith cease and terminate, and the parties hereto shall
be released and discharged of and from all further obligations hereunder,
without prejudice, however, to any claims which may have accrued prior thereto
in favor of either party against the other, and (ii) the entire Net Award of
both Tenant and Authority shall be paid to Authority. If Tenant elects not to
terminate this Agreement, (A) this Agreement shall continue without any
abatement or diminution of the rents payable under Section 2.03(a)(ii) but with
a diminution of the rents payable under Section 2.03(a)(i) in the amount of such
rents properly allocable to the property so taken, and (B) the Net Award of both
Tenant and Authority shall be applied by Tenant to the extent necessary to
remedy any damage resulting from such taking (such as supplying new means of
access to the Premises, etc.), and any further balance then remaining shall be
paid to Authority.
     (c) In the event that the use, for a limited period of time, of all or part
of the Premises shall be taken as a result of or in anticipation of the lawful
exercise of the power of condemnation or eminent domain by any Governmental
Authority for any public use or purpose, then, subject to the provisions of
Section 5.03, (i) this Agreement shall not thereby be terminated and shall
continue, but the rents payable under Section 2.03(a)(i) shall be
proportionately abated for the period such use is so taken and Tenant shall not
be obligated for the amount of the rents so abated which would otherwise have
accrued under Section 2.03(a)(i) if such taking for a limited period had not
occurred, and (ii) the entire Net Award for such taking shall be paid to
Authority.
     (d) Authority, as owner of the Land, shall collect, adjust and receive all
moneys which may be awarded or receivable as a result of any condemnation or
taking as described in this Section, and may compromise any and all claims
arising from such condemnation or taking; provided that the amounts awarded or
received as a result of such taking shall be applied in accordance with the
preceding provisions of this Section.
     (e) For purposes of this Section, “Net Award” means (i) the amount awarded
or received as damages, compensation, or otherwise by reason of the taking of
the Premises, or any part thereof, or of the use thereof, as a result of or in
anticipation of the exercise of the power of condemnation or eminent domain,
less the costs and expenses (including reasonable attorneys’

- 20 -



--------------------------------------------------------------------------------



 



fees) expended or incurred in or about or in anticipation of Proceedings for
condemnation of the Premises or any part thereof or of the use thereof, and
(ii) the Land taken or condemned, exclusive of any building, structure or other
fixture thereon, shall be valued at its fair market value as certified by an
independent appraiser satisfactory to both Authority and Tenant.
     Section 5.03 Terminating Events. In case by reason of any Terminating Event
either party shall be rendered unable, in whole or in part, to carry out any of
its obligations hereunder (other than Tenant’s obligation to make the rent
payments required by Section 2.03 and other than for any event that would
constitute an Event of Default under clauses (iii), (iv) and (v) of
Section 10.01(a)), then except as is otherwise expressly provided herein, if
such party shall give notice and full particulars of such Terminating Event in
writing to the other party within a reasonable time after the occurrence of the
event or cause relied upon, such obligation of the party giving such notice
(other than its obligation to make the rent payments required by Section 2.03
and other than for any event that would constitute an Event of Default under
clauses (iii), (iv) and (v) of Section 10.01(a)) shall be suspended so far as
they are affected by such Terminating Event during the continuance of the
inability then claimed, which shall include a reasonable time for the removal of
the effect thereof, but for no longer period, and such party shall endeavor to
remove or overcome such inability with all reasonable dispatch. As used herein,
“Terminating Event” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, orders of any kind of the Government of
the United States of America, of the State of Tennessee or any civil or military
authority, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, hurricanes, storms, floods, washouts, droughts, arrests, restraining of
government and people, civil disturbances, explosions, partial or entire failure
of utilities, shortages of labor, material, supplies or transportation, or any
other cause not reasonably within the control of the party claiming such
inability. The parties understand and agree that the settlement of existing or
impending strikes, lockouts or other industrial disturbances shall be entirely
within the discretion of the party or the parties having the power to make such
settlement and having the difficulty and that the foregoing requirements that
any Terminating Event shall be reasonably beyond the control of the party and
shall be remedied with all reasonable dispatch shall be deemed to be fulfilled
even though such existing or impending strikes, lockouts and other industrial
disturbances may not be settled and could have been settled by acceding to the
demands of the opposing Person or Persons. If any of the foregoing acts or
activities included within the definition of “Terminating Events” shall continue
for more than a year, of if the use of all or part of the Premises shall be
taken for a limited period which exceeds one year, or if the FAA or the Civil
Aeronautics Board or any other federal or state regulatory body having
jurisdiction fails to permit Tenant to operate at the Airport, then upon
30 days’ prior written notice by Tenant to Authority, this Agreement shall
forthwith terminate and the parties hereto shall be released and discharged of
and from all further obligations hereunder, without prejudice, however, to any
claims which may have accrued prior thereto in favor of either party against the
other.
ARTICLE VI
ASSIGNMENT AND SUBLETTING
     Section 6.01 Assignment and Subletting by Tenant. Tenant shall not
mortgage, pledge, transfer or otherwise encumber or alienate its interest
hereunder or in the Premises, in whole or in part, or suffer to exist any Lien
thereon without Authority’s prior written consent. Without the prior written
consent of Authority, Tenant shall not assign this Agreement or its interest

- 21 -



--------------------------------------------------------------------------------



 



hereunder, in whole or in part, or sublet the Premises or any part thereof, and
shall not permit any transfer thereof by operation of law; provided, however,
that (i) Tenant without such prior written consent (but with reasonable advance
notice to Authority) may sublet the Premises or any part thereof, and may assign
this Agreement, to one or more of Tenant’s Affiliates, and (ii) in the event
Tenant shall be a party to a merger with or into another corporation or
corporations or to a consolidation with another corporation or corporations
permitted by Section 7.02, the corporation so formed as the result of such
merger or consolidation shall succeed to Tenant’s rights hereunder subject to
all of the terms, provisions and conditions hereof. In the event of any
assignment of this Agreement or subletting of the Premises, in whole or in part,
in accordance with this Section, (A) no such assignment or subletting shall
release or relieve Tenant from being primarily liable for any of its
responsibilities and liabilities hereunder, and in the event of any such
assignment or subletting, Tenant shall continue to be primarily liable for the
faithful performance and observance of all of the terms and conditions hereof to
be performed or observed by it, (B) in the case of an assignment, the assignee
shall assume the obligations of Tenant hereunder to the extent of the interest
assigned and, in the case of a sublease, the subtenant shall acknowledge that
its sublease is subordinate to the operation and effect of this Agreement, and
(C) Tenant shall, within 30 days after the delivery thereof, furnish or cause to
be furnished to Authority a correct and complete copy of such assignment and
sublease, as applicable.
     Section 6.02 Assignment by Authority. Authority shall have the right from
time to time, without restriction or qualification, to pledge or assign, or
both, this Agreement, in whole or in part, or to pledge or assign, or both, any
of the rents accruing hereunder. In the event of any such pledge or assignment,
or both, (i) Tenant agrees, from and after notice thereof to it, to make all
payments of such rents as may be specified in such notice, and (ii) the assignee
shall possess, enjoy, may exercise and be subrogated to all rights of Authority
hereunder to the extent such possession, enjoyment, exercise and subrogation are
necessary to ensure Tenant’s compliance with the terms and provisions hereof.
ARTICLE VII
COVENANTS
     Section 7.01 Quiet Enjoyment of Premises. Authority hereby covenants that
so long as Tenant pays the rent and other sums and charges reserved and agreed
to be paid by Tenant hereunder, and faithfully observes the covenants,
conditions and agreements set forth herein to be observed by Tenant, (i) Tenant
shall freely, peaceably and quietly have and enjoy the Premises and every part
thereof and all of its other rights hereunder during the Term without hindrance
from Authority, and (ii) Authority will defend Tenant’s right to such peaceful
and quiet possession.
     Section 7.02 Maintenance of Corporate Existence, Etc. Tenant will maintain
its corporate existence and good standing under the laws of the State of
Delaware and its due authorization to transact business within the State of
Tennessee as a foreign corporation under the laws of the State of Tennessee.
Tenant further agrees that it will not, nor will it permit any consolidated
subsidiary to, merge or consolidate or dissolve or sell all or substantially all
of its assets or enter into any analogous reorganization or transaction with any
other Person, except that (i) any consolidated subsidiary may merge into or
consolidate with or sell all or substantially all of its assets to Tenant,
providing that Tenant shall be continuing and surviving corporation,

- 22 -



--------------------------------------------------------------------------------



 



(ii) any consolidated subsidiary may merge with or into any other consolidated
subsidiary, and (iii) any consolidated subsidiary may be liquidated or dissolved
or sold; provided that Tenant may, without violating the covenants set forth in
this Section, consolidate with, or merge into, one or more entities, or permit
one or more other entities to consolidate with or merge into Tenant, or
otherwise transfer to another entity all or substantially all of its assets as
an entirety and thereafter dissolve, but only if the surviving, resulting or
transferee entity, as applicable, (A) if not Tenant, assumes, in writing
satisfactory in form and substance to Authority, and agrees to perform all of
the obligations of Tenant hereunder, (B) qualifies to transact business in the
State of Tennessee, and (C) if such entity shall not be organized and existing
under the laws of the United States of America or any state or territory thereof
or the District of Columbia, furnishes to Authority an irrevocable consent to
service of process in, and to the jurisdiction of the courts of, the State of
Tennessee with respect to any Proceeding brought by Authority to enforce this
Agreement.
     Section 7.03 Estoppel Certificates. Each party shall, at any time and from
time to time upon not less than 30 calendar days’ prior written request by the
other party, execute, acknowledge and deliver to such other party a statement in
writing certifying (i) that this Agreement is in full force and effect and has
not been modified or amended (or if modified or amended, a description of same),
(ii) that no defaults have occurred and are continuing and no existing condition
has occurred with respect to which the giving of notice or the lapse of time
would constitute a default, and (iii) the dates to which the rent and other
charges due hereunder have been paid in advance. Each party agrees that any such
statement delivered pursuant to this Section may be relied upon by either party
or by any third party.
     Section 7.04 Security Control. Tenant agrees to control, at its expense,
all Persons and vehicles entering any Airport restricted area (including
aircraft movement area) through its leased space in accordance with the Memphis
International Airport Security Program in compliance with 49 C.F.R. Parts 1520,
1540 and 1542, and any other applicable federal laws now or hereafter in effect.
     Section 7.05 Indemnification by Tenant. Tenant shall fully indemnify and
save and hold Authority and its agents, officers, employees and representatives
harmless from and against any and all claims, demands, costs, expenses or
damages by or on behalf of any Person arising out of, resulting from or relating
to the Premises or Tenant’s use and occupancy of the Premises, including any
claims or demands arising out of (i) any condition of the Premises, (ii) any
breach or default on the part of Tenant in the performance of any of its
obligations hereunder, (iii) any fault or act of negligence of Tenant or its
agents, contractors, servants, employees, licensees or invitees, or (iv) any
accident to or injury or death of any Person or loss of or damage to any
property occurring in or about the Premises; provided, that Tenant shall not be
liable for any injury or damage or loss resulting from the fault or negligence
of Authority or its agents, officers, commissioners, employees or
representatives; and provided, further, that Authority shall give Tenant prompt
and reasonable notice of any such claims or actions, and upon notice from
Authority, Tenant shall defend it in any such Proceedings and shall have the
right to investigate and compromise the same; provided, that if Authority and
its commissioners, officers, agents and employees, or any of the foregoing, are
made a party to any Proceeding arising out of any of the events or occurrences
contemplated by this Section, they may be entitled to appear, defend or
otherwise take part at their election and by counsel selected by them, so long
as such action by them does not limit or make void any liability of any insurer
of Authority or Tenant in respect of

- 23 -



--------------------------------------------------------------------------------



 



the claim or matter in question. Tenant’s liability for indemnification to
Authority under this Section shall be effective only to the extent of any loss
that may be sustained by Authority in excess of the proceeds received by
Authority from any insurance carried with respect to the loss sustained.
Authority in no way intends to bind itself hereby in respect of its governmental
function, nor does it bargain or agree to convey or transfer its police powers
or such other powers or functions hereunder.
     Section 7.06 Surrender of Premises. Upon the termination or expiration of
the Term, Tenant shall vacate the Premises and surrender possession thereof
peaceably and promptly to Authority and, except as provided in Section 5.01 and
Section 5.02 upon damage by casualty or condemnation, in good working order and
condition, reasonable wear and tear excepted, and in a state of repair
consistent with prudent use and conscientious maintenance thereof.
ARTICLE VIII
HAZARDOUS SUBSTANCES
     Section 8.01 Notice of Discovery of Hazardous Substances. If Authority or
Tenant discovers any Hazardous Substances existing on, under or about the
Premises in violation of any Environmental Law, it will promptly notify the
other party of the details of such Hazardous Substances and will provide to the
other party any and all reports, data, laboratory analyses and other documents
or written materials related to such discovery and the presence of Hazardous
Substances on, under or about the Premises, except for privileged
attorney/client communications and attorney work product. Promptly following
Tenant’s receipt of any notice, notice of violation, information request, claim,
complaint, demand letter or administrative inquiry related to or arising out of
any environmental condition on or about the Premises or related to or arising
out of Tenant’s compliance or failure to comply with any Environmental Law
applicable to the Premises, Tenant shall also notify Authority of that notice,
request, claim, complaint, demand or inquiry.
     Section 8.02 Permitted Activities; Compliance Program. (a) Tenant hereby
agrees that during the Term (i) no activity will be conducted on the Premises by
Tenant, its agents, employees, sublessees, invitees or any other party entering
the Premises with the consent or knowledge of Tenant that will produce any
Hazardous Substance, except for such activities that are part of the ordinary
course of Tenant’s business activities (the “Permitted Activities”), provided
such Permitted Activities are conducted in accordance with all Environmental
Laws; (ii) the Premises will not be used by Tenant, its agents, employees,
sublessees, invitees or any other party entering the Premises with the consent
or knowledge of Tenant in any manner for the storage of any Hazardous Substances
except for the storage of such materials that are used in the ordinary course of
Tenant’s business (the “Permitted Materials”), provided such Permitted Materials
are properly stored in a manner and location in compliance with all
Environmental Laws; (iii) no portion of the Premises will be used by Tenant, its
agents, employees, sublessees, invitees or any other party entering the Premises
with the consent or knowledge of Tenant as a landfill or dump; (iv) Tenant shall
have the express right to install and remove, from time to time, underground
storage tanks (“USTs”) or aboveground storage tanks (“ASTs”) and associated
equipment; (v) Tenant will not allow any surface or subsurface condition to
exist or to come into existence that constitutes, or with the passage of time
may constitute, a public or private nuisance; and (vi) Tenant will not permit
any Hazardous Substances to be brought onto, stored, processed, disposed of on,
released, discharged from (including ground water

- 24 -



--------------------------------------------------------------------------------



 



contamination) or otherwise handled on the Premises, except for the Permitted
Materials described above and Hazardous Substances that Tenant transports for
its customers in the ordinary course of its business, and, if so brought or
found located thereon, the same shall be handled in compliance with all
applicable Environmental Laws, and, if released into the environment in
violation of any of the foregoing restrictions, the same shall be immediately
removed and cleaned up by Tenant at its expense in accordance with all
applicable Environmental Laws. The requirement set forth in clause (v) does not
obligate Tenant to remediate, or take any other action with respect to, any
surface or subsurface condition, the existence of which is not attributable to
the activities that Tenant conducts on the Premises or on any adjacent property
that Authority leases to Tenant.
     (b) Tenant further agrees to develop, implement and maintain such spill
prevention and countermeasure plans as may be required by any Environmental Laws
and to develop, implement and maintain an environmental compliance program for
its operations that is consistent with prevailing standards of Tenant’s
industry.
     Section 8.03 Indemnity. Tenant will exonerate, hold harmless, indemnify,
pay and protect, defend and save Authority, its commissioners, officers,
employees, agents, successors and assigns from and against any claims (including
third party claims whether for bodily injury or real or personal property damage
or otherwise), actions, administrative proceedings (including informal
proceedings), judgments, damages, punitive damages, penalties, fines, costs,
response costs, assessments, liabilities (including sums paid in settlement of
claims), interest or losses (including reasonable attorneys’ fees and expenses
(including such fees and expenses incurred in enforcing this Agreement),
reasonable consultant fees, and reasonable expert fees) that may be asserted
against or sustained by any indemnified Person by reason of, or in connection
with, (i) the release, spill, leak, emission, escape, leach, disposal or
discharge by Tenant or any of its employees, agents, contractors or other
invitees of any Hazardous Substances into the air, soil, groundwater or surface
water occurring at, on, about, under or within any part of the Premises or
occurring elsewhere in connection with the transportation of Hazardous
Substances to or from the Premises, or (ii) the migration of Hazardous
Substances, the presence of which is attributable to a release, spill, leak,
emission, escape, leach, disposal or discharge by Tenant or any of its
employees, agents, contractors or other invitees of any Hazardous Substances
into the air, soil, groundwater or surface water occurring at, on, about, near,
under or within any part of the Premises or occurring elsewhere in connection
with the transportation of Hazardous Substances to or from the Premises. The
indemnification provided in this Section shall specifically apply to and include
claims or actions brought by or on behalf of employees of Tenant against
Authority or any other Person indemnified hereunder. The indemnification
provided herein shall specifically cover costs (including capital, operating and
maintenance costs) and response costs incurred in connection with any
investigation or monitoring of site conditions, any cleanup, containment,
remediation, removal or restoration work required or performed by any
Governmental Authority or performed by any other Person in response to an order
or other requirement by such Governmental Authority. Tenant’s obligation to
indemnify and hold harmless Authority and the other indemnified Persons set
forth in this Section shall survive the expiration of the Term and the
termination of Tenant’s occupancy, in whole or in part, of the Premises with
respect to claims, actions, administrative proceedings, judgments, damages,
punitive damages, penalties, fines, costs, response costs, assessments,
liabilities, interest or losses (including reasonable attorneys’ fees and
expenses, reasonable consultant fees, and reasonable expert fees) arising from,
or in connection with, releases, spills, leaks, emissions, escapes,

- 25 -



--------------------------------------------------------------------------------



 



leaching, disposals or discharges occurring prior to the expiration of Term or
the earlier termination of Tenant’s occupancy of the Premises. In making the
foregoing indemnity, Tenant does not undertake any obligation with respect to
subterranean migration of Hazardous Substances to, on or under the Premises from
sites on which Tenant has not operated.
     Section 8.04 Removal of Under- and Above-Ground Storage Tanks. Upon the
expiration of the Term for any reason, Tenant, at its own expense, shall
(i) remove and dispose of all USTs and ASTs that Tenant installed, or caused to
be installed, on the Premises in compliance with all applicable Environmental
Laws and (ii) undertake in compliance with the rules and regulations of any
Governmental Authority having jurisdiction over the Premises all required
cleanup activities with respect to environmental conditions caused by, arising
out of or resulting from Tenant’s activities on the Premises.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     Section 9.01 Authority’s Representations and Warranties. As an inducement
for Tenant to enter into this Agreement, Authority hereby represents and
warrants to Tenant that:
     (a) Authority is a body politic and corporate duly organized and validly
existing in good standing under the laws of the State of Tennessee and has the
full corporate power, authority and legal right to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute and deliver this Agreement and perform its
obligations hereunder.
     (b) Authority has the corporate power, authority and legal right to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Authority have been duly authorized by all
necessary corporate action on the part of Authority.
     (c) This Agreement has been duly executed and delivered by Authority and
constitutes a legal, valid and binding obligation of Authority, enforceable
against Authority in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter affecting the
enforcement of creditors’ rights in general and general principles of equity
(whether applied in a Proceeding at law or in equity).
     (d) The execution and delivery of this Agreement by Authority, the
performance by Authority of its obligations hereunder and the consummation of
the transactions contemplated hereby, do not and will not (i) violate,
contravene or conflict with the charter or bylaws of Tenant or any law, order,
rule or regulation applicable to Authority of any Governmental Authority having
jurisdiction over Authority, or (ii) result in a breach of any of the material
terms and provisions of, constitute (with or without the giving of notice or the
lapse of time or both) a material default under, or result in the creation or
imposition of any Lien upon any of Authority’s properties pursuant to, any
indenture, contract, lease, mortgage, deed of trust or other instrument or
agreement to which Authority is a party or by which Authority is bound.
     (e) There are no Proceedings or investigations pending or, to the knowledge
of Authority, threatened against Authority before any court, regulatory body,
administrative agency

- 26 -



--------------------------------------------------------------------------------



 



or other tribunal or Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, or (iii) seeking any determination or ruling
that, in the reasonable judgment of Authority, would materially and adversely
affect the performance by Authority of its obligations hereunder or would
materially and adversely affect the validity or enforceability of this
Agreement.
     (f) All authorizations, consents, order or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by Authority in connection with the execution and delivery of this
Agreement by Authority, the performance by Authority of its obligations
hereunder, and the consummation of the transactions contemplated hereby, have
been duly obtained, effected or given and are in full force and effect.
     Section 9.02 Tenant’s Representations and Warranties. As an inducement for
Authority to enter into this Agreement, Tenant hereby represents and warrants to
Authority that:
     (a) Tenant is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware and has the full corporate
power, authority and legal right to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, and to execute and deliver this Agreement and perform its obligations
hereunder.
     (b) Tenant has the corporate power, authority and legal right to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Tenant have been duly authorized by all
necessary corporate action on the part of Tenant.
     (c) This Agreement has been duly executed and delivered by Tenant and
constitutes a legal, valid and binding obligation of Tenant, enforceable against
Tenant in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws now or hereafter affecting the enforcement of
creditors’ rights in general and general principles of equity (whether applied
in a Proceeding at law or in equity).
     (d) The execution and delivery of this Agreement by Tenant, the performance
by Tenant of its obligations hereunder and the consummation of the transactions
contemplated hereby, do not and will not (i) violate, contravene or conflict
with the certificate of incorporation or bylaws of Tenant or any law, order,
rule or regulation applicable to Tenant of any Governmental Authority having
jurisdiction over Tenant, or (ii) result in a breach of any of the material
terms and provisions of, constitute (with or without the giving of notice or the
lapse of time or both) a material default under, or result in the creation or
imposition of any Lien upon any of Tenant’s properties pursuant to, any
indenture, contract, lease, mortgage, deed of trust or other instrument or
agreement to which Tenant is a party or by which Tenant is bound.
     (e) There are no Proceedings or investigations pending or, to the knowledge
of Tenant, threatened against Tenant before any court, regulatory body,
administrative agency or other tribunal or Governmental Authority (i) asserting
the invalidity of this Agreement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement, or (iii) seeking any
determination or ruling that, in the reasonable judgment of Tenant, would

- 27 -



--------------------------------------------------------------------------------



 



materially and adversely affect the performance by Tenant of its obligations
hereunder or would materially and adversely affect the validity or
enforceability of this Agreement.
     (f) All authorizations, consents, order or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by Tenant in connection with the execution and delivery of this
Agreement by Tenant, the performance by Tenant of its obligations hereunder, and
the consummation of the transactions contemplated hereby, have been duly
obtained, effected or given and are in full force and effect.
ARTICLE X
DEFAULT; REMEDIES
     Section 10.01 Breach by Tenant. (a) Tenant shall be in default hereunder if
during the term (or any renewal term) of this Agreement:
     (i) Tenant shall fail to pay when due and owing any installment of rent or
any other sums specified hereunder and such failure shall continue for 30 days;
     (ii) Tenant shall fail to observe or perform any other covenant, agreement
or obligation to be performed or observed by Tenant hereunder, and such failure
shall not be cured within 30 days after Authority shall have given Tenant
written notice specifying the nature of Tenant’s default or delinquency or
within such longer period of time following the delivery of that notice as is
reasonably necessary to correct such failure if Tenant has instituted
appropriate corrective action and is diligently pursuing the same;
     (iii) Tenant’s interest in this Agreement shall be mortgaged, pledged, or
otherwise encumbered or transferred, in whole or in part, voluntarily or
involuntarily or by operation of law, or Tenant shall assign or sublet such
interest, in whole or in part, except as permitted by Section 7.02;
     (iv) Tenant shall dissolve or sell all or substantially all of its assets
except as permitted by Section 7.02;
     (v) an Event of Bankruptcy shall occur with respect to Tenant;
     (vi) Tenant shall abandon or vacate the Premises; or
     (vii) Tenant shall default in the prompt and complete observance or
performance of any covenant, agreement or obligation to be observed or performed
by Tenant in accordance with any other lease or similar agreement with
Authority, whether now existing or hereafter arising, and such default shall
continue to exist after any applicable cure period therefor set forth in such
lease or other agreement shall have expired.
     (b) Upon the occurrence of an Event of Default by Tenant:
     (i) (A) Authority shall have the right, at its sole option, at the time
Tenant shall be in default hereunder or at any time thereafter while such Event
of Default shall continue, give Tenant written notice of intention to terminate
this Agreement on a date

- 28 -



--------------------------------------------------------------------------------



 



specified in such notice, which date shall not be earlier than 10 days after
such notice is given, and if all defaults have not been cured on the date so
specified, Tenant’s rights to possession of the Premises shall cease, and with
or without re-entry by Authority, this Agreement and the Term shall thereupon
cease, and Authority may then re-enter and take possession of the Premises as of
Authority’s former estate, and Tenant shall forthwith surrender possession of
the Premises as provided in Section 7.06; provided that Tenant shall be, and
shall remain, liable for all rent accrued hereunder to the date such termination
becomes effective and for all other sums then owing by Tenant hereunder; and
provided, further, that notwithstanding the termination of this Agreement and
the terms hereof or any re-entry by Authority upon such termination as provided
above, Tenant shall nevertheless pay to Authority as liquidated damages for the
default by Tenant the reasonable costs of alterations incurred by Authority in
re-letting the Premises, or the reasonable costs to Authority necessary to place
the Premises in condition for re-letting, which costs shall be paid by Tenant to
Authority immediately upon notice to Tenant that such alterations have been
completed and the amount of such costs. Any rent, income, receipts, profits or
other moneys received or derived by Authority from any re-renting or re-leasing
or other use of the Premises after the termination hereof as provided above
shall be the sole and exclusive property of Authority and Tenant shall have no
rights therein.
          (B) The acceptance by Authority from Tenant of any rent after the
termination of this Agreement as provided in subparagraph (A) shall not
reinstate this Agreement or the Term.
          (C) Neither notice to pay rent or to deliver up possession of the
Premises given pursuant to law, nor any Proceeding taken by Authority, nor the
failure by Tenant for any period of time to pay any of the rents herein
reserved, shall of itself operate to terminate this Agreement, and no
termination of this Agreement on account of default by Tenant shall be or become
effective, either by operation of law or by the action of Authority or of
Tenant, or otherwise, except only in the manner expressly provided in
subparagraph (A). Tenant covenants and agrees that no surrender of the Premises
or of this Agreement or any termination of this Agreement shall be valid in any
manner or for any purpose whatsoever unless of such surrender or termination has
been given by Authority as expressly provided in subparagraph (A).
     (ii) As an alternative remedy, Authority may elect not to terminate this
Agreement and the Term as provided in paragraph (i), in which event Tenant
agrees to and shall remain liable for the payment of all rents reserved herein
and the performance of all conditions set forth herein, and shall pay such rents
at the same time and in the same manner as provided in Section 2.03,
notwithstanding any entry or re-entry by Authority as provided in this paragraph
or any Proceeding in unlawful detainer or otherwise, brought by Authority for
the purpose of effecting such entry or re-entry or obtaining possession of the
Premises. Authority may, without terminating this Agreement and the Term, after
giving Tenant 10 days’ written notice, re-enter the Premises and take possession
thereof pursuant to legal proceedings or pursuant to any other notice required
by law, and shall use reasonable diligence to re-let the Premises, or any part
or parts thereof, for such period or periods and upon such term or terms and at
such reasonable rental rentals and upon such other conditions as Authority may
deem

- 29 -



--------------------------------------------------------------------------------



 



advisable, with the right to make alterations and repairs to the Premises.
Tenant agrees that this Agreement constitutes full and sufficient notice of the
right of Authority to re-rent the Premises in the event of such re-entry,
without effecting a surrender or termination of this Agreement and the Term, and
further agrees that no acts of Authority in effecting such re-renting or
re-leasing shall constitute a surrender or termination of this Agreement and the
Term irrespective of the period for which such re-leasing or re-renting is made
or the terms and conditions of such re-leasing or re-renting or otherwise, but
that, on the contrary, in the event of any default by Tenant set forth in
Section 10.01, the right to terminate this Agreement shall vest in Authority, to
be effected in the sole and exclusive manner provided in paragraph (i). Tenant
shall remain liable for all rents reserved herein, and no re-entry shall relieve
it of its obligations hereunder to pay such rents or to perform any other of its
obligations hereunder, all of which shall survive such re-entry and whether or
not the Premises or any part thereof has been re-let, but Tenant shall receive a
credit against such rent in the amount of the proceeds, if any, of such
re-letting after deducting from such proceeds all of Authority’s expenses in and
in connection with such re-letting, including all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, expenses of employees, removal
costs, alteration costs and expenses of preparation for re-letting, and any
amounts collected pursuant to action taken under this paragraph shall be paid to
Authority unless all sums then owing hereunder by Tenant to Authority shall have
been paid in full, in which case such amounts shall be paid to Tenant if and so
long as this Agreement or the Term shall not have been terminated.
     (iii) (A) If Authority elects not to terminate this Agreement as provided
in paragraph (ii), it may at any time thereafter while Tenant is in default
hereunder, elect to proceed in the manner set forth in paragraph (i).
          (B) If, under any of the foregoing provisions of this subsection,
Authority shall have the right to re-enter and take possession of the Premises,
Authority may enter and expel Tenant and those Persons claiming through or under
Tenant and remove their property and effects (forcibly, if necessary), without
being guilty of any manner of trespass and without any liability therefor and
without prejudice to any remedies of Authority in the event of default by
Tenant, and without liability for any interruption of the conduct of the affairs
of Tenant or those Persons claiming through or under Tenant which may result
from such entry. Authority may remove all of Tenant’s property whatsoever
situated upon the Premises and place such property in storage in any warehouse
or other suitable place in Memphis, Tennessee, for the account of and at the
expense of Tenant, and Tenant hereby exempts and agrees to hold harmless
Authority from any costs, loss or damage whatsoever arising or occasioned by any
such entry upon and retaking of the Premises and the removal and storage of such
property by Authority or its duly authorized agents in accordance with the
provisions hereof. Tenant hereby waives any and all claims for damages caused or
which may be caused by Authority in re-entering and taking possession of the
Premises as provided herein and all claims for damages to or loss of any
property belonging to Tenant that may be in or upon the Premises.
          (C) Tenant hereby waives, surrenders and gives up all right or
privilege which Tenant may or might have under or by reason of any applicable
law,

- 30 -



--------------------------------------------------------------------------------



 



regulation or ruling now or hereafter in effect to redeem, occupy or re-occupy
the Premises after having been dispossessed or ejected therefrom by the process
of law or the provisions of this Agreement.
     (iv) Authority may, at its option, declare all installments of rent payable
under Section 2.03 for the remainder of the Term to be immediately due and
payable, whereupon the same shall become immediately due and payable.
     (v) Authority may take whatever action at law or in equity may appear
necessary or desirable to collect the rent then due or thereafter to become due,
or to enforce performance and observance of any obligation, agreement or
covenant of Tenant hereunder.
     Section 10.02 Breach by Authority; Set-offs Against Rents. (a) Tenant shall
have the right to terminate this Agreement by the delivery of written notice to
Authority at least 30 days in advance of the effective date of termination
specified in Tenant’s notice if one or more of the following events occur:
(i) any court of competent jurisdiction shall issue an injunction that
materially restricts the use of the Airport for airport purposes and that is not
dismissed within 30 days or such additional period of time as is reasonably
necessary to dismiss such injunction if Authority has diligently contested such
injunction in good faith through appropriate proceedings; (ii) Authority shall
fail to observe or perform any covenant, agreement or obligation to be performed
or observed by Authority hereunder, and such failure shall not be cured within
30 days after Tenant shall have given Authority written notice specifying the
nature of Authority’s default or delinquency or within such longer period of
time following the delivery of that notice as is reasonably necessary to correct
such failure if Authority has instituted appropriate corrective action and is
diligently pursuing the same; (iii) the United States of America or any
authorized agency thereof or any other Governmental Authority having
jurisdiction in the premises shall assume the operation, control or use of the
Airport facilities, or any substantial part or parts of those facilities in such
a manner as to restrict for a period of 30 days or more Tenant’s operations
hereunder; or (iv) the Airport shall be abandoned for aviation uses.
     (b) If Authority shall fail to keep or perform any of its obligations as
provided herein, then Tenant, upon the continuance of such failure on the part
of Authority for 30 days after written notice to Authority of such failure and
without waiving or releasing Authority from any such obligation, as an
additional but not exclusive remedy, may (but shall not be obligated to do so)
perform any of such obligations. If, and to the extent, the cost of performing
any such obligation is not chargeable hereunder to Tenant as additional rent or
as moneys owing by Tenant to Authority, then all sums expended by Tenant in
performing any such obligation of Authority hereunder, may be set-off by Tenant
against the rents owing by Tenant to Authority under Section 2.03(a); provided
that Tenant, in making such set-off, shall file with Authority evidence of the
giving of the aforesaid notice to Authority, the failure by Authority to remedy
the failure to which such notice pertained and the cost to Tenant of remedying
the same.
     Section 10.03 No Personal Liability. No Commissioner of Authority and no
officer or employee thereof shall be individually or personally liable in any
way hereunder, but nothing set forth herein shall relieve such Commissioner,
officer or employee from the performance of any duty provided or required by
law.

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     Section 11.01 Governing Law; Consent to Jurisdiction. This Agreement and
the rights and obligations of the parties hereunder shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Tennessee, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Tennessee or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Tennessee. Any legal action or proceeding with respect to this
Agreement may be brought in the courts of the State of Tennessee in Shelby
County, or of the United States for the Western District of Tennessee and, by
execution and delivery of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts. Each party irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such court and
any claim that any such proceeding brought in any such court has been brought in
an inconvenient forum.
     Section 11.02 Severability. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.
     Section 11.03 Notices. Unless otherwise expressly specified or permitted by
the terms hereof, any request, demand, authorization, direction, notice,
consent, waiver or other communication to be given under or by reason of this
Agreement shall be in writing, personally delivered, sent by first class
certified or registered mail, return receipt requested, or overnight delivery
service, or transmitted in the form of facsimile notice, followed by written
notice delivered as aforesaid, and shall be deemed to have been duly given
(i) upon receipt (with receipt confirmed in writing), (ii) the Business Day
following the day on which the same has been delivered prepaid (or on an invoice
basis) to a reputable national overnight delivery service, or (iii) the third
Business Day following the day on which the same is sent by first class mail,
certified or registered mail, with return receipt requested, in each case:
          If to Authority, to:
Memphis-Shelby County Airport Authority
2491 Winchester Road, Suite 113
Memphis, Tennessee 38116
Attn: President and Chief Executive Officer
Facsimile: (901) 922-8099
or in the case of any communication to Authority by overnight delivery service,
to:
Memphis-Shelby County Airport Authority
3505 Tchulahoma Road
Memphis, Tennessee 38118
Attn: President and Chief Executive Officer
Facsimile: (901) 922-8099

- 32 -



--------------------------------------------------------------------------------



 



in each case, with a copy to the Vice President and General Counsel of
Memphis-Shelby County Airport Authority at the address above to which such
communication is delivered to Authority
          If to Tenant, to:
Federal Express Corporation
3680 Hacks Cross Road
Building H, 3rd Floor
Memphis, Tennessee 38125
Attn: Managing Director, Real Estate and Airport Relations
Facsimile: (901) 434-9610
with a copy to:
Federal Express Corporation
Legal Department
3620 Hacks Cross Road
Building B, 3rd Floor
Memphis, Tennessee 38125
Attn: Managing Director, Business Transactions Group (#07-0958-0982)
Facsimile: (901) 434-7831
or, as to each party, to such other address or telecopy number as shall be
designated by such party in a written notice to the other parties hereto from
time to time. Rejection or refusal to accept, or the inability to deliver
because of a changed address of which no notice was given in accordance with the
terms of this Section, shall not affect the validity of notice given in
accordance with this Section.
     Section 11.04 Entire Agreement; Amendments. This Agreement sets forth the
entire agreement and understanding of the parties with regard to the subject
matter hereof, and supersedes all prior and contemporaneous representations,
agreements and understandings, oral or otherwise, between the parties with
respect to such subject matter (including the Original Lease Agreement). No
representation, agreement, arrangement or understanding, oral or written, exists
among the parties relating to the subject matter hereof that is not fully
expressed herein. Except as otherwise expressly provided herein, no amendment or
modification of this Agreement shall be effective unless approved in writing by
all of the parties.
     Section 11.05 Parties in Interest. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
     Section 11.06 Further Assurances. Each party hereby agrees that upon the
request of the other party hereto, it shall take and perform (or refrain from
taking or performing) such further acts and deeds, provide all information, and
execute, acknowledge, deliver and record such other documents and instruments,
as may be necessary, advisable or proper from time to time to further evidence,
confirm or carry out the provisions, intent and/or purposes hereof or to comply
with any applicable laws, rules or regulations.

- 33 -



--------------------------------------------------------------------------------



 



     Section 11.07 Waivers. Any waivers of terms or conditions hereunder shall
be valid only if set forth in an instrument in writing signed by the party to be
bound thereby. No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect, or
enforceability of this Agreement or operate as a waiver of any right, power or
privilege hereunder, and no single or partial exercise of any such right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.
     Section 11.08 Rights and Remedies Cumulative. Unless expressly stated to be
exclusive, no remedy conferred herein shall be deemed to be exclusive of any
other remedy conferred herein or any other remedy now or hereafter available at
law or equity. All remedies conferred herein, and all remedies now or hereafter
available at law or equity, shall be deemed to be cumulative and not
alternative, and may be enforced concurrently or successively. The exercise of
(or failure to exercise) any one or more remedies shall not operate as a waiver
of, or constitute a bar to, the exercise of any other remedies.
     Section 11.09 Time is of the Essence. Time is of the essence in the
performance of each party’s obligations hereunder.
     Section 11.10 Costs and Attorneys’ Fees. If any legal action or other
Proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with any provisions of this Agreement, the successful or prevailing
party or parties shall be entitled to recover reasonable attorneys’ fees, court
costs and all expenses even if not taxable as court costs incurred in that
action or Proceeding, in addition to any other relief to which such party or
parties may be entitled.
     Section 11.11 Counterparts; Effectiveness. This Agreement (i) may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and (ii) shall become effective as of
the Effective Date upon the execution by each party of at least one counterpart
hereof, and it shall not be necessary that any single counterpart bear the
signatures of all parties.
     Section 11.12 Authority May Perform Tenant’s Obligations. If Tenant fails
to keep or perform any of its obligations hereunder in respect of (i) the
payment of taxes, assessments, public charges or other impositions, (ii) repairs
to and maintenance of the Premises, (iii) the replacement, substitution or
installation of equipment, furnishings, machinery or other personal property,
(iv) compliance with applicable legal requirements, (v) keeping the Premises
free of Liens, or (vi) the making of any other payment required by or the
performance of any other obligation imposed upon it hereunder, then Authority,
upon continuance of such failure on the part of Tenant for 30 days after written
notice to Tenant of such failure or for such longer period following Tenant’s
receipt of that notice as may be reasonably necessary to rectify the default
through the exercise of prompt, diligent and continuous effort through
appropriate proceedings and without waiving or releasing Tenant from any
obligation, as an additional but not an exclusive remedy, may (but shall not be
obligated to) make any of the foregoing payments or perform any of the foregoing
obligations, and all sums so paid or expended by Authority shall be deemed
additional rent hereunder pursuant to Section 2.03(a)(ii), and shall become an
additional obligation of Tenant to Authority, which amount, together with
interest thereon at the maximum

- 34 -



--------------------------------------------------------------------------------



 



rate of interest permitted under Tennessee law from the date of payment by
Authority, Tenant hereby agrees to pay.
     Section 11.13 Subordination of Agreement to Certain Agreements with Federal
Government; FAA Approval. This Agreement shall be subordinate in all respects to
the provisions of any existing or future leases, contracts or agreements between
Authority and the United States or any agency thereof relative to aircraft
operating areas of the Airport, the execution of which has been or may be
required as a condition precedent to the expenditure of federal funds for the
development of the Airport. Although this Agreement shall be and become
effective upon the execution hereof by the parties hereto, it shall nevertheless
be subject to approval by the FAA, and the parties hereby covenant and agree to
make any modifications or amendments hereto that may be required to obtain such
approval.
     Section 11.14 Memorandum of Lease. This Agreement may not be recorded by
Authority without the consent of Tenant unless Authority reasonably and in good
faith determines that it ought to record same, and gives Tenant 15 days’ advance
notice of its intention so to do and its reasons therefor. It is agreed that if
Authority or Tenant so desires, the parties shall execute a short-form
memorandum of this Agreement which either Authority or Tenant may record at its
expense in lieu of recording the entire Agreement.
     Section 11.15 Interpretation. The parties hereby agree that each party and
its attorneys have reviewed and revised this Agreement and that the normal rule
of construction, to the effect that any ambiguities are resolved against the
drafting party, shall not be employed in the interpretation of this Agreement.
[Signature Page Follows]

- 35 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first written above.

            MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
      By:   /s/ LARRY D. COX         Larry D. Cox, A.A.E.        President and
Chief Executive Officer     

     
ATTEST:
   
 
   
/s/ ANTHONY W. BROWN
 
Anthony W. Brown
   
Vice President, Business Diversity and
   Government Affairs
   
 
   
APPROVED AS TO FORM AND
LEGALITY:
   
 
   
/s/ SARA L. HALL
 
   
Sara L. Hall, Vice-President and General Counsel
   

            FEDERAL EXPRESS CORPORATION
      By:   /s/ GRAHAM R. SMITH         Graham R. Smith,        Vice-President,
Properties and Facilities     

     
ATTEST:
   
 
   
/s/ CARY S. BLANCETT
 
Name: Cary S. Blancett
   
Title: Assistant Secretary
   

- 36 -



--------------------------------------------------------------------------------



 



STATE OF TENNESSEE
COUNTY OF SHELBY
     Before me, Shawnita L. Neely, of the state and county mentioned, personally
appeared Larry D. Cox, with whom I am personally acquainted (or proved to me on
the basis of satisfactory evidence), and who, upon oath, acknowledged himself to
be President and Chief Executive Officer of Memphis-Shelby County Airport
Authority, the within named bargainor, a body politic and corporate, and that he
as such President executed the foregoing instrument for the purpose therein
contained, by personally signing the name of the body politic and corporate as
President.
     WITNESS may hand and seal, at office in Memphis, Tennessee, on May 31,
2007.

                  /s/ SHAWNITA L. NEELY       Notary Public           

My commission expires:
September 19, 2007
STATE OF TENNESSEE
COUNTY OF SHELBY
     Before me, Beverly Azlin, of the state and county mentioned, personally
appeared Graham R. Smith, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged himself
to be Vice-President, Properties and Facilities of Federal Express Corporation,
the within named bargainor, a corporation, and that he as such Vice-President
executed the foregoing instrument for the purpose therein contained, by
personally signing the name of the corporation as Vice-President.
     WITNESS may hand and seal, at office in Memphis, Tennessee, on May 29,
2007.

                  /s/ BEVERLY AZLIN       Notary Public           

My commission expires:
September 19, 2007

- 37 -



--------------------------------------------------------------------------------



 



EXHIBIT A
See Attached

 



--------------------------------------------------------------------------------



 



     
EXHIBIT A TO COMPOSITE LEASE AGREEMENT
FEDERAL EXPRESS CORPORATION
2003 CORPORATE AVENUE-B3
MEMPHIS, TN 38132

                                                                               
                              FEDEX                                      
CURRENT   CURRENT   PROJECTED RATES                 PARCEL   LEASE              
EFFECTIVE   SQUARE   CURRENT   MONTHLY   ANNUAL   EFFECTIVE JULY 2008   7/1/2008
  7/1/20139   7/1/20189 NUMBER   NUMBER       CURRENT SUPPLEMENTAL   USE OR
LOCATION   DATE   FEET   RATE   BILLING   BILLING   RATES   MONTHLY   ANNUAL  
ESCALATION   ESCALATION   ESCALATION  
1
  07-0958   N/A   TAXIWAY N     1/1/2009 1     100,035       N/A     $ 0.00    
$ 0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
2
  07-0959   SUPPLEMENTAL 26   AMR FACILITIES/LANDLOCKED PARCELS     1/1/2007    
  1,082,446     Varies 3   $ 30,869.35     $ 370,432.20     $ 0.3935     $
35,497.91     $ 425,974.97       15 % 3   CPI OR 13%   CPI OR 13%
 
                                                                               
                                SUPPLEMENTALS   WEST RAMP                      
                                                                 
3
  07-0960   18, 19, 20, 21, 22 & 23   UNIMPROVED GROUND     1/1/2007      
3,111,647     $ 0.1525     $ 39,543.85     $ 474,526.17     $ 0.1906     $
49,423.33     $ 593,079.92       N/A     CPI OR 13%   CPI OR 13%
 
      22, 24 & 25   UNIMPROVED GROUND     1/1/2007       914,283     $ 0.1525  
  $ 11,619.01     $ 139,428.16     $ 0.1906     $ 14,521.86     $ 174,262.34    
  N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
4
  07-0961   N/A   TAXIWAY C     1/1/2009 2     731,098       N/A     $ 0.00    
$ 0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
5
  07-0962   SUPPLEMENTAL 13   UNIMPROVED APRON/GRACELAND RAMP     1/1/2007      
515,496     $ 0.1525     $ 6,551.10     $ 78,613.14     $ 0.1906     $ 8,187.79
    $ 78,613.14       N/A     CPI OR 13%   CPI OR 13%
 
      SUPPLEMENTAL 17   UNIMPROVED APRON/SIERRA RAMP     1/1/2007             $
0.1525                                               N/A     CPI OR 13%   CPI OR
13%
 
                                                                               
                       
6
  07-0963   AGREEMENT #92-0833   IRS/AOD     1/1/2007       2,248,286     $
0.6650     $ 125,000.00     $ 1,500,000.00     $ 0.6672     $ 125,000.00     $
1,500,000.00       N/A       15%    CPI 0R 13%
 
                                                                               
                       
7
  07-0964   SOUTHWIDE #90-0242   GRAEBER ASSIGNMENT     1/1/2007       427,030  
  $ 0.1029     $ 2,506.15     $ 30,073.80     $ 0.1029     $ 2,506.15     $
43,941.39       25 %5   CPI OR 13%   CPI OR 13%
 
                                                                               
                       
8
  07-0965   SOUTHWIDE ASGMT. #80-0223   EQUITABLE LIFE     1/1/2007      
451,370     $ 0.0644     $ 2,340.16     $ 28,081.92     $ 0.0644     $ 2,340.16
    $ 29,068.23       25 %5   CPI OR 13%   CPI OR 13%
 
                                                                               
                       
9
  07-0966   SUPPLEMENTAL 15 (INTERNATIONAL PARK)   FEDEX PARKING — TCHULAHOMA  
  1/1/2007       833,458     $ 0.2673     $ 18,565.28     $ 222,783.36     $
0.2673     $ 18,565.28     $ 222,783.32       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
10
  07-0967   SUPPLEMENTAL 16 (INTERNATIONAL PARK)   FEDEX CONSTRUCTION STORAGE
AREA     1/1/2007       140,617     $ 0.2673     $ 3,132.24     $ 37,586.92    
$ 0.2673     $ 3,132.24     $ 37,586.92       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
11
  07-0968   SUPPLEMENTAL 13   UNIMPROVED GROUND/GSE STORAGE     1/1/2007      
187,217     $ 0.1525     $ 2,379.22     $ 28,550.59     $ 0.1906     $ 2,973.63
    $ 35,683.56       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
12
  07-0969   SUPPLEMENTAL 27   A-380 GSE STORAGE   DBO/12/1/07 4     187,618    
  N/A     $ 0.00     $ 0.00     $ 0.1525     $ 2,384.31     $ 28,611.75      
N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
13
  07-0970   SUPPLEMENTAL 23   A-380 RAMP     1/1/2007       1,900,006     $
0.1220     $ 19,316.73     $ 231,800.73     $ 0.1220     $ 19,316.73     $
231,800.73       N/A     CPI OR 13%   CPI OR 13%
 
      SUPPLEMENTAL 25   A-380 GSE RAMP     1/1/2007       319,113     $ 0.1525  
  $ 4,055.39     $ 48,664.73     $ 0.1906     $ 5,068.58     $ 60,822.94      
N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
14
  07-0971   SUPPLEMENTAL 14   UNIMPROVED APRON/DE-ICING EQUIPMENT STORAGE    
1/1/2007       428,616     $ 0.1525     $ 5,447.00     $ 65,363.94     $ 0.1906
    $ 6,807.85     $ 81,694.21       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                        15   07-0972   **N/A   SPRANKLE ROAD     1/1/2007      
200,695     $ 0.0000     $ 0.00     $ 0.00       N/A       N/A       N/A      
N/A            N/A          N/A
 
                                                                               
                        16   07-0973   **N/A   REPUBLIC ROAD     1/1/2007      
113,179     $ 0.0000     $ 0.00     $ 0.00       N/A       N/A       N/A      
N/A            N/A          N/A
 
                                                                               
                                SUPPLEMENTALS                                  
                                                         
 
      1   Parcel 1, 2, 3, 4, 6 & 9 (UNIMP GROUND)         1/1/2007      
1,662,877     $ 0.1525     $ 21,132.40     $ 253,588.74     $ 0.1906     $
26,412.03     $ 316,944.36       N/A     CPI OR 13%   CPI OR 13%
 
      1   Parcel 1, 2, 7, 9 (IMP APRON)         1/1/2007       1,908,290     $
0.1906     $ 30,310.01     $ 363,720.07     $ 0.2383     $ 37,895.46     $
454,745.51       N/A     CPI OR 13%   CPI OR 13%
 
          Parcel 5 (INTERNATIONAL PARK)         1/1/2007       24,000     $
0.2673     $ 534.60     $ 6,415.20     $ 0.3341     $ 668.25     $ 8,019.00    
  25 %5   CPI OR 13%   CPI OR 13%
 
      1   Parcel 8 (INTERNATIONAL PARK)   FUEL TANKS     1/1/2007       247,254
    $ 0.2673     $ 5,507.58     $ 66,090.99     $ 0.3341     $ 6,884.48     $
82,613.74       25 %5   CPI OR 13%   CPI OR 13%
 
      1 & 8   Parcel 12 (INTERNATIONAL PARK)   ARTC TRAINING BUILDING    
1/1/2007       117,915     $ 0.2673     $ 2,626.56     $ 31,518.68     $ 0.3341
    $ 3,283.20     $ 39,398.35       25 %5   CPI OR 13%   CPI OR 13%
 
      1 & 8   Parcel 11 (INTERNATIONAL PARK)   GAS STATION     1/1/2007      
45,359     $ 0.2673     $ 1,010.37     $ 12,124.46     $ 0.3341     $ 1,262.96  
  $ 15,155.58       25 %5   CPI OR 13%   CPI OR 13%
 
      8   Parcel 9 (INTERNATIONAL PARK)   SOUTH RAMP, COURTYARD, SOUTHGATES    
1/1/2007       1,586,172     $ 0.2673     $ 35,331.98     $ 423,983.78     $
0.3341     $ 44,164.98     $ 529,979.72       25 %5   CPI OR 13%   CPI OR 13%
17
          Parcel 10 (INTERNATIONAL PARK)   SOUTHEASTERN RAMP, NORTH SECONDARY,  
  1/1/2007       70,200     $ 0.2673     $ 1,563.71     $ 18,764.46     $ 0.3341
    $ 1,954.63     $ 23,455.58       25 %5   CPI OR 13%   CPI OR 13%
 
  07-0974       Parcel 17 (INTERNATIONAL PARK)   NORTH INPUT, PRIMARY SORT,    
1/1/2007       4,333,659     $ 0.2673     $ 96,532.25     $ 1,158,387.00     $
0.3341     $ 120,665.32     $ 1,447,983.84       25 %5   CPI OR 13%   CPI OR 13%
 
              SMALL PACKAGE SORT SYSTEM,                                        
                                               
 
              INTERNATIONAL INPUT, HEAVY WEIGHT, EAST RAMP                      
                                                                 
 
              TAB-LINE MAINTENANCE     1/1/2007       556,334     $ 0.2673     $
12,392.34     $ 148,708.08     $ 0.3341     $ 15,489.27     $ 185,871.19      
25 %5   CPI OR 13%   CPI OR 13%
 
      10   Parcel 27A (IMP APRON)   PARCEL 27A     1/1/2007       487,512     $
0.1906     $ 7,743.32     $ 92,919.79     $ 0.2383     $ 9,681.18     $
116,174.11       N/A     CPI OR 13%   CPI OR 13%
 
      11   Parcel A & B West (UNIMP GROUND)   NORTH RAMP     1/1/2007      
527,676     $ 0.1525     $ 6,705.88     $ 80,470.59     $ 0.1906     $ 8,381.25
    $ 100,575.05       N/A     CPI OR 13%   CPI OR 13%
 
      5   Parcel 16 (INTERNATIONAL PARK)         1/1/2007       796,312     $
0.2673     $ 17,737.85     $ 212,854.20     $ 0.3341     $ 22,172.31     $
266,067.75       25 %5   CPI OR 13%   CPI OR 13%
 
      23       GRAEBER ASSIGNMENT/TRUCKING OPERATION     1/1/2007       261,460
    $ 0.1029     $ 2,242.02     $ 26,904.25     $ 0.1286     $ 2,802.53     $
33,630.32       25 %5   CPI OR 13%   CPI OR 13%
 
      SUPPLEMENTAL 9 (INTERNATIONAL PARK)   PARKING AREA     1/1/2007      
18,933     $ 0.2673     $ 421.73     $ 5,060.79     $ 0.3341     $ 527.17     $
6,325.99       25 %5   CPI OR 13%   CPI OR 13%
 
                                                                               
                       
18
  07-0975   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   DC-10 HANGAR (LAND)    
1/1/2007       552,730     $ 0.2673     $ 12,312.06     $ 147,744.73     $
0.2673     $ 12,312.06     $ 147,744.73       N/A     CPI OR 13%   CPI OR 13%
18A
  07-0976   THE BUILDING HAVING AN AREA OF 72,378 SQ FT & OTHER IMPROVEMENTS  
DC-10 HANGAR (BUILDING)     9/1/2012 6             N/A     $ 0.0       0 $0.0  
    0 N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%        
CONSTRUCTED ON PARCEL 18                                                        
                                   
 
                                                                               
                       
19
  07-0977   SUPPLEMENTAL 8 (INTERNATIONAL PARK)   ENGINE SHOP     1/1/2007      
418,016     $ 0.2673     $ 9,311.31     $ 111,735.68     $ 0.2673     $ 9,311.31
    $ 111,735.68       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
20
  07-0978   SUPPLEMENTAL 27   WEST SIDE OF TANG   DBO/3/1/08 7     108,051      
N/A     $ 0.00     $ 0.00     $ 0.1525     $ 1,373.15     $ 16,477.78       N/A
    CPI OR 13%   CPI OR 13%
 
                                                                               
                       
21
  07-0979   SUPPLEMENTAL 7   DEMOCRAT VEHICLE PARKING     1/1/2007      
1,812,363     $ 0.1525     $ 23,032.10     $ 276,385.20     $ 0.19060     $
28,786.37     $ 345,436.39       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
22
  07-0980   SUPPLEMENTAL 9   DEMOCRAT VEHICLE PARKING     1/1/2007       491,127
    $ 0.1525     $ 6,241.41     $ 74,896.87     $ 0.19060     $ 7,800.73     $
93,608.81       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
23
  07-0981   N/A   TAXIWAY SIERRA     1/1/2009 2     248,711       N/A     $ 0.00
    $ 0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR 13%
 
                                                                               
                       
24
  07-0982           SORT FACILITY     9/1/2009 8     292,000       N/A     $
0.00     $ 0.00       N/A       N/A       N/A       N/A     CPI OR 13%   CPI OR
13%
 
                            30,459,161             $ 564,014.94     $
6,768,179.22             $ 657,554.44     $ 7,885,866.86                        
 

 



--------------------------------------------------------------------------------



 



Note 1:   The Effective Date will be the date on which the term of the Lease
Agreement in effect between the Authority and Tenant with respect to the
premises currently occupied by the “Tennessee Air National Guard” and dated
July 21, 2005 begins. January 1, 2009 is merely an estimate of when that lease
term will commence. When the Effective Date occurs, the parties will calculate
rent for Parcel 1 based upon a rental rate of $0.1906 per square foot of land
area.

Note 2:   The Effective Date will be the date on which the term of the Lease
Agreement in effect between the Authority and Tenant with respect to the
premises currently occupied by the “Tennessee Air National Guard” and dated
July 21, 2005, begins. January 1, 2009 is merely an estimate of when that lease
term will commence. When the effective Date occurs, the parties will calculate
rent for Parcels 4 and 23 based upon a rental rate of $0.2400 per square foot of
land area.

Note 3:   As of the Effective Date, the monthly and annual rent amounts for
Parcel 2 are $30,869.35 and $370,432.20 respectively. As of July 1, 2008, the
parties will adjust those amounts to equal the product achieved by multiplying
each of those amounts by 1.15.

Note 4:   The Effective Date is the earlier of the date of beneficial occupancy
or December 1, 2007. When the Effective Date occurs, the parties will calculate
the rent based upon a rental rate of $0.1525 per square foot of land area.

Note 5:   The rental rate that becomes effective July 1, 2008, reflects a
25-percent increase in the rental rate in effect prior to that date.

Note 6:   The Effective Date is subject to the operation and effect of Section
1.04(b) of the foregoing Lease Agreement. When the Effective Date occurs, the
parties will calculate rent for Parcel 18A based upon a rental rate of $1.26 per
square foot of building footprint area.

Note 7:   The Effective Date is the earlier of the date of beneficial occupancy
or March 1, 2008. When the Effective Date occurs, the parties will calculate the
rent based upon a rental rate of $0.1525 per square foot of land area.

Note 8:   The Effective Date is subject to the operation and effect of
Section 1.04(b) of the foregoing Lease Agreement. When the Effective Date
occurs, the parties will calculate rent for Parcel based upon a rental rate of
$1.26 per square foot of building footprint area.

Note 9:   Refer to Section 2.03(a)(i) of the foregoing Lease Agreement for a
further description of the rent adjustment summarized in this column. Effective
January 1, 2007 — unimproved ground $0.1906 — improved $0.2383

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FEDERAL EXPRESS CORPORATION
2003 CORPORATE AVENUE-B3
MEMPHIS, TN 38132

                                                                               
                                                          CURRENT   CURRENT    
PROJECTED RATES               PARCEL           EFFECTIVE   SQUARE   CURRENT  
MONTHLY   ANNUAL     EFFECTIVE JULY 2008     7/1/2008   7/1/2013   7/1/2018
NUMBER   CURRENT SUPPLEMENTAL   USE OR LOCATION   DATE   FEET   RATE   BILLING  
BILLING     RATES   MONTHLY   ANNUAL     ESCALATION   ESCALATION   ESCALATION  
           
 
  DE-ICING AGREEMENT         8/1/2006                     $ 20,833.33     $
250,000.00               $ 20,833.33     $ 250,000.00         N/A       N/A    
  N/A  
 
                                                                               
                   
 
  CARGO BUILDING # 1       MTM     2,376.00       21.23     $ 4,203.54     $
50,442.48                                                      
 
                                                                               
                   
 
  BICO ASSIGNMENT         8/1/1996       415,213.00       0.0827     $ 2,502.12
    $ 30,025.44                                                      
 
                                                                               
                   
 
  See Note 1 & 2   CORPORATE HANGAR (BUILDING)     7/1/2014       35,070     $
0.0000     $ 0.00               $ 0.00000     $ 0.00     $ 0.00       $ 0.00    
$ 1.53     CPI OR 13%
 
  See Note 1 & 2   HANGAR 11/12 (BUILDING)     7/1/2014       248,793     $
0.0000     $ 0.00               $ 0.00000     $ 0.00     $ 0.00       $ 0.00    
$ 1.53     CPI OR 13%
 
                                                                               
                   
 
  See Note 1 & 2.   HANGAR 11/12 LAND (CORPORATE H/Q)     1/1/2014      
2,456,609             $ 31,546.95               $ 0.15410     $ 31,546.95     $
378,563.40                            
 
      HANGAR 11/12 LAND (CORPORATE H/Q)     1/1/2014             $ 0.1541      
                                            N/A       N/A     CPI OR 13%
 
  SUPPLEMENTAL 12   GERMANTOWN RAMP/SECURITY TRAILER     1/1/2007              
                                                                       
 
                    2,740,472                                                  
                           
 
                                                                               
                   
 
      BUILDING T-376                           $ 197.15                       $
197.15     $ 2,365.80                            
 
      HANGAR PROPERTY                           $ 8,479.15                      
$ 8,479.15     $ 101,749.80                            
 
      HANGAR OFFICE                           $ 5,340.71                       $
5,340.71     $ 64,088.52                            
 
      TOTALS                           $ 14,017.01                       $
14,017.01     $ 168,204.12                                                      
                                                       
 
      CURRENT MONTHLY BILLING AS OF JANUARY 2007                           $
626,754.68                                                              
 
      DIFFERENCE                           -$ 612,737.67                        
                                     

The area highlighted in green or (darker) shade will not be a part of the
composite lease agreement.
The square footage (land) referred to will be billed as a current item under the
new composite lease agreement until bond issue expires on 7/31/2014

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(continued)
Parcel 1 Legal Description
Parcel 1
Taxiway November
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located south of Democrat Road and east of Plough Blvd. Memphis, Shelby
County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner, Thence South 0 degrees 50 minutes 13
seconds West, a distance of 4.79 feet to an exterior point, Thence North 89
degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an interior
point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of 338.82
feet to a exterior point, Thence South 63 degrees 0 minutes 31 seconds West, a
distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to the westernmost
corner of Taxiway Charlie, Thence North 88 degrees 3 minutes 21 seconds West,
along the north line of said lease area a distance of 14.37 feet to the
northernmost northwest corner of said lease area Thence South 88 degrees 3
minutes 21 seconds East, a distance of 484.38 feet to the northeast corner of
said lease area, Thence South 1 degree 55 minutes 55 seconds West, a distance of
880.07 feet to an angle point, Thence South 5 degrees 49 minutes 41 seconds
West, a distance of 232.11 feet to an angle point, Thence South 85 degrees 42
minutes 38 seconds East, a distance of 19.91 feet to an angle point, Thence
South 4 degrees 17 minutes 22 seconds West, a distance of 541.48 feet to an
angle point, Thence North 34 degrees 3 minutes 57 seconds East, a distance of
26.61 feet to an angle point, Thence South 2 degrees 13 minutes 37 seconds West,
a distance of 692.99 feet to the southeast corner of said lease area, Thence
North 85 degrees 42 minutes 29 seconds West, a distance of 1,101.86 feet to an
angle point, Thence North 86 degrees 5 minutes 35 seconds West, a distance of
325.01 feet to an angle point, Thence North 85 degrees 42 minutes 38 seconds
West, a distance of 275.00 feet to a point on line, Thence North 85 degrees 42
minutes 38 seconds West, a distance of 297.97 feet to the southwest corner of
Supplemental Agreements 18 thru 26 and being the TRUE POINT OF BEGINNING; Thence
North 85 degrees 42 minutes 38 seconds West, a distance of 110.33 feet to the
southwest corner of Taxiway November lease area, Thence North 4 degrees 13
minutes 46 seconds West, a distance of 111.10 feet to an angle point, Thence
North 4 degrees 16 minutes 22 seconds East, a distance of 872.07 feet to the
northwest corner of said lease area, Thence South 85 degrees 42 minutes 38
seconds East, a distance of 100.0 feet to the northeast corner of Taxiway
November lease area, Thence South 4 degrees 16 minutes 22 seconds West, a
distance of 872.05 feet to an angle point, Thence South 85 degrees 43 minutes 15
seconds East, a distance of 25.09 feet to an angle point, Thence South 4 degrees
28 minutes 35 seconds West, a distance of 103.14 feet to an angle point, Thence
South 12 degrees 27 minutes 17 seconds East, a distance of 7.06 feet to the
point of beginning and containing approximately 100,035 square feet or 2.296
acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 1
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 2 Legal Description
Supplemental Agreement 26
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the south side of Democrat Road and east of Plough Blvd.
Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south
right-of-way line of Democrat Road and east right-of-way line of Plough Blvd.
being the northwest corner of Supplemental Agreement 26 dated 9/1/2005 with
state plane coordinates of approximately N: 291871.80330 & E: 776624.85479;
Thence southeastwardly along the south right-of-way line of Democrat (200 feet
wide), South 89 degrees 20 minutes 43 seconds East, a distance of 401.48 feet to
a found concrete right-of-way monument being the end of the 200 foot wide
right-of-way along Democrat Road, Thence northeastwardly along an interior line
of the south right-of-way line of Democrat Road, North 0 degrees 40 minutes 37
seconds East, a distance of 39.20 feet to the beginning of a 100 foot wide
right-of-way along Democrat Road, Thence southeastwardly along the south line of
Democrat Road (100 foot right-of-way), South 89 degrees 11 minutes 3 seconds
East, a distance of 946.97 feet to the northeast corner, Thence South 0 degrees
50 minutes 13 seconds West, a distance of 4.79 feet to an angle point, Thence
North 89 degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an
angle point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of
338.82 feet to a angle point, Thence South 63 degrees 0 minutes 31 seconds West,
a distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to an angle point,
Thence North 88 degrees 3 minutes 21 seconds West, a distance of 14.37 feet to
an angle point, Thence South 1 degree 55 minutes 55 seconds West, a distance of
103.21 feet to an angle point, Thence South 88 degrees 3 minutes 21 seconds
East, a distance of 20.0 feet to an angle point, Thence South 1 degree 26
minutes 2 seconds West, a distance of 119.34 feet to an angle point, Thence
North 87 degrees 54 minutes 56 seconds West, a distance of 412.17 feet to an
angle point, Thence South 65 degrees 49 minutes 29 seconds West, a distance of
208.39 feet to an angle point, Thence North 87 degrees 53 minutes 30 seconds
West, a distance of 143.76 feet to an angle point, Thence North 2 degrees 33
minutes 48 seconds West, a distance of 186.79 feet to an angle point, Thence
South 66 degrees 51 minutes 42 seconds West, a distance of 35.36 feet to an
angle point, Thence South 4 degrees 2 minutes 23 seconds West, a distance of
233.31 feet to an angle point, Thence North 85 degrees 42 minutes 2 seconds
West, a distance of 89.39 feet to an angle point, Thence South 4 degrees 17
minutes 22 seconds West, a distance of 142.13 feet to an angle point, Thence
North 85 degrees 42 minutes 36 seconds West, a distance of 6.50 feet to an angle
point, Thence South 4 degrees 17 minutes 22 seconds West, a distance of 4.50
feet to an angle point, Thence South 85 degrees 42 minutes 36 seconds East, a
distance of 6.50 feet to an angle point, Thence South 4 degrees 17 minutes 22
seconds West, a distance of 7.36 feet to an angle point, Thence South 66 degrees
24 minutes 13 seconds West, a distance of 140.12 feet to an angle point, Thence
North 4 degrees 20 minutes 46 seconds East, a distance of 140.90 feet to an
angle point, Thence North 33 degrees 43 minutes 54 seconds East, a distance of
233.59 feet to an angle point, Thence North 44 degrees 48 minutes 55 seconds
West, a distance of 55.41 feet to an angle point, Thence North 23 degrees 34
minutes 43 seconds West, a distance of 15.08 feet to an angle point, Thence
South 33 degrees 43 minutes 54 seconds West, a distance of 270.31 feet to an
angle point, Thence South 4 degrees 20 minutes 46 seconds West, a distance of
192.85 feet to an angle point, Thence South 66 degrees 32 minutes 48 seconds
West, a distance of 325.06 feet to an angle point, Thence North 4 degrees 15
minutes 29 seconds East, a distance of 574.26 feet to an angle point, Thence
South 85 degrees 41 minutes 11 seconds East, a distance of 384.79 feet to an
angle point, Thence North 4 degrees 18 minutes 49 seconds East, a distance of
72.57 feet to an angle point, Thence North 24 degrees 5 minutes 19 seconds West,
a distance of 484.68 feet to an angle point, Thence North 11 degrees 18 minutes
38 seconds East, a distance of 63.91 feet to a found concrete right-of-way
monument along Plough Blvd, Thence continuing along the east right-of-way of
Plough Blvd, North 11 degrees 18 minutes 38 seconds East, a distance of 260.01
feet to the point of beginning and containing approximately 1,082,446 square
feet or 24.850 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 2
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 3 Legal Description
Parcel 3
Supplemental Agreements 18 thru 26
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located south of Democrat Road and east of Plough Blvd. Memphis, Shelby
County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner, Thence South 0 degrees 50 minutes 13
seconds West, a distance of 4.79 feet to an exterior point, Thence North 89
degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an interior
point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of 338.82
feet to a exterior point, Thence South 63 degrees 0 minutes 31 seconds West, a
distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to the westernmost
corner of Taxiway Charlie, Thence North 88 degrees 3 minutes 21 seconds West,
along the north line of said lease area a distance of 14.37 feet to the
northernmost northwest corner of said lease area and being the TRUE POINT OF
BEGINNING; Thence South 88 degrees 3 minutes 21 seconds East, a distance of
484.38 feet to the northeast corner of said lease area, Thence South 1 degree 55
minutes 55 seconds West, a distance of 880.07 feet to an angle point, Thence
South 5 degrees 49 minutes 41 seconds West, a distance of 232.11 feet to an
angle point, Thence South 85 degrees 42 minutes 38 seconds East, a distance of
19.91 feet to an angle point,Thence South 4 degrees 17 minutes 22 seconds West,
a distance of 541.48 feet to an angle point, Thence North 34 degrees 3 minutes
57 seconds East, a distance of 26.61 feet to an angle point, Thence South 2
degrees 13 minutes 37 seconds West, a distance of 692.99 feet to the southeast
corner of said lease area, Thence North 85 degrees 42 minutes 29 seconds West, a
distance of 1,101.86 feet to an angle point, Thence North 86 degrees 5 minutes
35 seconds West, a distance of 325.01 feet to an angle point, Thence North 85
degrees 42 minutes 38 seconds West, a distance of 275.00 feet to a point on
line, Thence North 85 degrees 42 minutes 38 seconds West, a distance of 297.97
feet to the southwest corner of said lease area, Thence North 12 degrees 27
minutes 17 seconds West, a distance of 7.06 feet to an angle point, Thence North
4 degrees 28 minutes 35 seconds East, a distance of 103.14 feet to an angle
point, Thence North 85 degrees 43 minutes 15 seconds West, a distance of 25.09
feet to an angle point, Thence North 4 degrees 16 minutes 22 seconds East, a
distance of 872.05 feet to an angle point, Thence North 85 degrees 42 minutes 38
seconds West, a distance of 111.47 feet to an angle point, Thence North 2
degrees 38 minutes 51 seconds East, a distance of 225.15 feet to an angle point,
Thence North 85 degrees 43 minutes 39 seconds West, a distance of 222.72 feet to
an angle point, Thence North 32 degrees 43 minutes 9 seconds East, a distance of
319.35 feet to an angle point, Thence South 85 degrees 42 minutes 38 seconds
East, a distance of 142.70 feet to an angle point, Thence South 4 degrees 17
minutes 22 seconds West, a distance of 0.50 feet to an angle point, Thence South
85 degrees 39 minutes 41 seconds East, a distance of 160.21 feet to an angle
point, Thence North 66 degrees 32 minutes 48 seconds East, a distance of 337.93
feet to an angle point, Thence North 4 degrees 20 minutes 46 seconds East, a
distance of 192.85 feet to an angle point, Thence North 33 degrees 43 minutes 54
seconds East, a distance of 270.31 feet to an angle point, Thence South 23
degrees 34 minutes 43 seconds East, a distance of 15.08 feet to an angle point,
Thence South 44 degrees 48 minutes 55 seconds East, a distance of 55.41 feet to
an angle point, Thence South 33 degrees 43 minutes 54 seconds West, a distance
of 233.59 feet to an angle point, Thence South 4 degrees 20 minutes 46 seconds
West, a distance of 140.90 feet to an angle point, Thence North 66 degrees 24
minutes 13 seconds East, a distance of 140.12 feet to an angle point, Thence
North 4 degrees 17 minutes 22 seconds East, a distance of 7.36 feet to an angle
point, Thence North 85 degrees 42 minutes 36 seconds West, a distance of 6.50
feet to an angle point, Thence North 4 degrees 17 minutes 22 seconds East, a
distance of 4.50 feet to an angle point, Thence South 85 degrees 42 minutes 36
seconds East, a distance of 6.50 feet to an angle point, Thence North 4 degrees
17 minutes 22 seconds East, a distance of 142.13 feet to an angle point, Thence
South 85 degrees 42 minutes 2 seconds East, a distance of 89.39 feet to an angle
point, Thence North 4 degrees 2 minutes 23 seconds East, a distance of 233.31
feet to an angle point, Thence

 



--------------------------------------------------------------------------------



 



North 66 degrees 51 minutes 42 seconds East, a distance of 35.36 feet to an
angle point, Thence South 2 degrees 33 minutes 48 seconds East, a distance of
186.79 feet to an angle point, Thence South 87 degrees 53 minutes 30 seconds
East, a distance of 143.76 feet to an angle point, Thence North 65 degrees 49
minutes 29 seconds East, a distance of 208.39 feet to an angle point, Thence
South 87 degrees 54 minutes 56 seconds East, a distance of 412.17 feet to an
angle point, Thence North 1 degree 26 minutes 2 seconds East, a distance of
119.34 feet to an angle point, Thence North 88 degrees 3 minutes 21 seconds
West, a distance of 20.0 feet to an angle point, Thence North 1 degree 55
minutes 55 seconds East, a distance of 103.21 feet to the point of beginning and
containing approximately 4,025,930 square feet or 92.423 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 3
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 4 Legal Description
Taxiway Charlie
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and being an area designated as Taxiway Charlie; located south of Democrat
Road and east of Plough Blvd. Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner, Thence South 0 degrees 50 minutes 13
seconds West, a distance of 4.79 feet to an exterior point, Thence North 89
degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an interior
point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of 338.82
feet to a exterior point, Thence South 63 degrees 0 minutes 31 seconds West, a
distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to the TRUE POINT
OF BEGINNING of the following lease area; Thence North 69 degrees 12 minutes 52
seconds East, a distance of 241.65 feet to an angle point, Thence North 0
degrees 52 minutes 54 seconds East, a distance of 31.95 feet to an angle point,
Thence North 66 degrees 23 minutes 23 seconds East, a distance of 447.13 feet to
an angle point, Thence South 2 degrees 17 minutes 8 seconds West, along the
projected centerline of Taxiway Charlie, a distance of 92.71 feet to an angle
point, Thence South 56 degrees 2 minutes 45 seconds East, a distance of 147.94
feet to an angle point, Thence South 1 degree 56 minutes 56 seconds West, a
distance of 124.60 feet to a point of curvature, Thence along a non-radial curve
to the left having a radius of 80.0 feet, a distance along its arc length of
81.90 feet and a chord bearing of South 47 degrees 23 minutes 14 seconds West
and a chord distance of 78.37 feet to the end of curve, Thence North 88 degrees
3 minutes 4 seconds West, a distance of 18.90 feet to a point, Thence South 1
degree 56 minutes 56 seconds West, a distance of 804.45 feet to an angle point,
Thence South 89 degrees 46 minutes 33 seconds East, a distance of 79.84 feet to
the westernmost northwest corner of Supplemental Agreement 13, Thence South 1
degree 55 minutes 55 seconds West, a distance of 1,429.08 feet to the southwest
corner of Supplemental Agreement 13, Thence South 1 degree 55 minutes 55 seconds
West, a distance of 72.29 feet to the southeast corner of the Taxiway Charlie
lease area, Thence North 85 degrees 42 minutes 29 seconds West, a distance of
293.19 feet to the southwest corner of the Taxiway Charlie lease area, Thence
North 2 degrees 13 minutes 37 seconds East, a distance of 692.99 feet to an
angle point, Thence South 34 degrees 3 minutes 57 seconds West, a distance of
26.61 feet to an angle point, Thence North 4 degrees 17 minutes 22 seconds East,
a distance of 541.48 feet to an angle point, Thence North 85 degrees 42 minutes
38 seconds West, a distance of 19.91 feet to an angle point, Thence North 5
degrees 49 minutes 41 seconds East, a distance of 231.11 feet to an angle point,
Thence North 1 degree 55 minutes 55 seconds East distance of 880.07 feet to an
angle point, Thence North 88 degrees 3 minutes 21 seconds West, a distance of
470.01 feet to the point of beginning and containing approximately 731,098
square feet or 16.784 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 4
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 5 Legal Description
Parcel 5
Supplemental Agreement 13 & 17
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and being an area adjacently east of Taxiway Charlie; located south of
Democrat Road and east of Plough Blvd. in Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner, Thence South 0 degrees 50 minutes 13
seconds West, a distance of 4.79 feet to an exterior point, Thence North 89
degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an interior
point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of 338.82
feet to a exterior point, Thence South 63 degrees 0 minutes 31 seconds West, a
distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to the westernmost
corner of Taxiway Charlie, Thence North 69 degrees 12 minutes 52 seconds East, a
distance of 241.65 feet to an angle point, Thence North 0 degrees 52 minutes 54
seconds East, a distance of 31.95 feet to an angle point, Thence North 66
degrees 23 minutes 23 seconds East, a distance of 447.13 feet to an angle point,
Thence South 2 degrees 17 minutes 8 seconds West, along the projected centerline
of Taxiway Charlie, a distance of 92.71 feet to an angle point, Thence South 56
degrees 2 minutes 45 seconds East, a distance of 147.94 feet to the northwest
corner of Supplemental Agreement 27, Thence South 56 degrees 2 minutes 45
seconds East, a distance of 65.03 feet to the northeast corner of Supplemental
Agreement 27, Thence South 2 degrees 52 minutes 20 seconds West, a distance of
921.84 feet to the southwest corner of the Tennessee Air National Guard property
and being the TRUE POINT OF BEGINNING of the following lease area; Thence South
88 degrees 3 minutes 15 seconds East, along the south line of the Tennessee Air
National Guard, a distance of 439.77 feet to the northeast corner of this lease
area, Thence South 2 degrees 0 minutes 37 seconds West, a distance of 943.16
feet to the southeast corner of this lease area, Thence North 88 degrees 4
minutes 5 seconds West, a distance of 339.81 feet to an angle point, Thence
South 1 degree 55 minutes 55 seconds West, a distance of 518.46 feet to an angle
point, Thence 84 degrees 59 minutes 10 seconds West, a distance of 134.10 feet
to the southwest corner of this lease area, Thence North 1 degree 55 minutes 55
seconds East, a distance of 1,429.08 feet to an angle point, Thence South 84
degrees 46 minutes 33 seconds East, a distance of 34.85 feet to an angle point,
Thence North 2 degrees 52 minutes 20 seconds West, a distance of 24.40 feet to
the point of beginning and containing approximately 515,496 square feet or
11.834 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 5
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 6 Legal Description
Parcel 6
IRS / AOD Lease Area
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the south side of Democrat Road and on east side of Republic Road
in Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
Life Assurance Lease Area being Thence continuing along said line, South 89
degrees 11 minutes 3 seconds East, a distance of 43.63 feet to an angle point,
Thence continuing along said line, South 87 degrees 17 minutes 35 seconds East,
a distance of 465.51 feet to the northeast corner of the Equitable Life
Assurance Lease Area, Thence South 87 degrees 17 minutes 35 seconds East, a
distance of 45.02 feet to an angle point, Thence South 87 degrees 17 minutes 35
seconds East, a distance of 60.07 feet to an angle point, Thence South 87
degrees 17 minutes 35 seconds East, a distance of 51.24 feet to an angle point,
Thence South 1 degree 0 minutes 59 seconds West, a distance of 35.08 feet to the
northwest corner of the Southwide lease area, Thence South 89 degrees 20 minutes
16 seconds East, a distance of 396.01 feet to a point of curve and being the
northeast corner of Southwide lease area and the northwest corner of Republic
Road, Thence South 83 degrees 48 minutes 29 seconds East, a distance of 192.33
feet to the northeast corner of the Republic Road lease area and the TRUE POINT
OF BEGINNING of the following lease area; Thence South 85 degrees 59 minutes 57
seconds East, a distance of 1,805.17 feet to the northeast corner of said lease
area, Thence South 4 degrees 1 minute 22 seconds West, a distance of 1,273.00
feet to a found iron pin being the southeast corner of said lease area, Thence
North 85 degrees 59 minutes 53 seconds West, a distance of 1,727.13 feet to the
southwest corner of said lease area, Thence North 0 degrees 30 minutes 52
seconds East, a distance of 1,275.00 feet to the point of beginning and
containing approximately 2,248,286 square feet or 51.614 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 6
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 7 Legal Description
Parcel 7
Southwide Lease Area
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the south side of Democrat Road and west side of Republic in
Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
Life Assurance Lease Area, Thence continuing along said line, South 89 degrees
11 minutes 3 seconds East, a distance of 43.63 feet to an angle point, Thence
continuing along said line, South 87 degrees 17 minutes 35 seconds East, a
distance of 465.51 feet to the northeast corner of the Equitable Life Assurance
Lease Area, Thence South 87 degrees 17 minutes 35 seconds East, a distance of
45.02 feet to an angle point, Thence South 87 degrees 17 minutes 35 seconds
East, a distance of 60.07 feet to an angle point, Thence South 87 degrees 17
minutes 35 seconds East, a distance of 51.24 feet to an angle point, Thence
South 1 degree 0 minutes 59 seconds West, a distance of 35.08 feet to the
northwest corner of the Southwide lease area and being the TRUE POINT OF
BEGINNING of the following lease area; Thence South 89 degrees 20 minutes 16
seconds East, a distance of 396.01 feet to a point of curve, Thence along a
curve to the right having a radius of 103.65 feet, an arc distance of 162.55
feet and a chord bearing of South 44 degrees 24 minutes 42 seconds East, a chord
distance of 146.39 feet to a point of tangency on the west side of Republic
Road, Thence South 0 degrees 30 minutes 52 seconds West, a distance of 737.59
feet to the southeast corner of the Southwide lease area, Thence South 87
degrees 52 minutes 41 seconds West, a distance of 507.52 feet to the southwest
corner of said lease area, Thence North 1 degree 0 minutes 59 seconds East, a
distance of 865.64 feet to the point of beginning and containing approximately
427,031 square feet or 9.8033 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 7
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 8 Legal Description
Parcel 8
Equitable Life Insurance Agreement
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the south side of Democrat Road and east of Plough Blvd.
Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
life Insurance Lease Area being the TRUE POINT OF BEGINNING of the following
lease area; Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 43.63 feet to an angle point, Thence continuing
along said line, South 87 degrees 17 minutes 35 seconds East, a distance of
465.51 feet to the northeast corner of this lease area, Thence South 0 degrees
44 minutes 38 seconds West, a distance of 972.68 feet to the southeast corner of
said lease area, Thence 89 degrees 3 minutes 49 seconds West, a distance of
486.92 feet to the southwest corner of said lease area, Thence North 3 degrees 4
minutes 8 seconds East, a distance of 211.85 feet to an angle point, Thence
North 87 degrees 7 minutes 31 seconds East, a distance of 90.36 feet to an angle
point, Thence North 2 degrees 33 minutes 58 seconds East, a distance of 136.50
feet to an angle point, Thence North 87 degrees 26 minutes 2 seconds West, a
distance of 4.70 feet to a n angle point, Thence North 2 degrees 33 minutes 58
seconds East, a distance of 10.20 feet to an angle point, Thence South 87
degrees 26 minutes 2 seconds East, a distance of 8.00 feet to an angle point,
Thence North 1 degree 39 minutes 16 seconds East, a distance of 47.59 feet to an
angle point, Thence North 75 degrees 8 minutes 53 seconds West, a distance of
8.34 feet to an angle point, Thence North 87 degrees 17 minutes 50 seconds West,
a distance of 85.30 feet to an angle point located in the east line of the
Tennessee Air National Guard (TANG), the following courses are along the east
line of TANG; Thence North 0 degrees 50 minutes 36 seconds East, a distance of
408.04 feet to an angle point, Thence North 88 degrees 0 minutes 43 seconds
West, a distance of 12.13 feet to an angle point, Thence North 2 degrees 46
minutes 29 seconds East, a distance of 104.29 feet to an angle point, Thence
North 87 degrees 26 minutes 56 seconds West, a distance of 30.87 feet to an
angle point, Thence North 2 degrees 47 minutes 7 seconds East, a distance of
66.43 feet to the point of beginning and containing approximately 451,370 square
feet or 10.362 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 8
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 9 Legal Description
Parcel 9
Supplemental Agreement 15, Parcel 21
March 9, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the east side of Tchulahoma Road and south of Democrat Road in
Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of-way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence North 85 degrees 42 minutes 12 seconds West, along the projected
centerline of Runway 27, a distance of 865.10 feet to a point, Thence
northeastwardly being perpendicular to the centerline of Runway 27, North 4
degrees 17 minutes 48 seconds East, a distance of 2,105.93 feet to the TRUE
POINT OF BEGINNING being the southwest corner of the following lease area and
located in the east right-of-way line of Tchulahoma Road, Thence northwestwardly
along the east right-of-way line of Tchulahoma Road, North 29 degrees 54 minutes
17 seconds West, a distance of 57.95 feet to a point of curve, Thence continuing
northwestwardly along said right-of-way line along a curve to the right having a
radius of 1,379.39 feet with an arc distance of 844.75 feet and a chord of North
13 degrees 33 minutes 40 seconds West, a chord distance of 831.61 feet to a
point of tangency, Thence North 3 degrees 58 minutes 59 seconds East, a distance
of 304.98 feet to the northwest corner of said lease area, Thence South 85
degrees 58 minutes 49 seconds East, a distance of 796.68 feet to the northeast
corner of said lease area, Thence South 5 degrees 4 minutes 42 seconds East, a
distance of 1,130.45 feet to the southeast corner of said lease area, Thence
North 86 degrees 25 minutes 3 seconds West, a distance of 514.98 feet to the
point of beginning and containing approximately 833,458 square feet or 19.134
acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 9
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 10 Legal Description
Parcel 10
Supplemental Agreement 16, Parcel 22A
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the south east corner of Tchulahoma & Knight Arnold Road in
Memphis, Shelby County, Tennessee.
Commencing at the intersection of the east right-of-way line of Tchulahoma Road
(106 foot right-of-way) and the south right-of-way line of Knight Arnold Road
(80 foot right-of-way), Thence northeastwardly along the south right-of-way line
of Knight Arnold Road, North 63 degrees 57 minutes 58 seconds East, a tangent
distance of 44.72 feet to the TRUE POINT OF BEGINNING of the following lease
area, Thence North 63 degrees 57 minutes 58 seconds East, a distance of 47.03
feet to a point of curve, Thence along a curve to the right having a radius of
960.00 feet with an arc distance of 470.59 feet and a chord of North 78 degrees
0 minutes 33 seconds East, a chord distance of 465.89 feet to a point of
compound curve, Thence along a curve to the right having a radius of 23.19 feet
with an arc distance of 37.35 feet and a chord of South 41 degrees 48 minutes 54
seconds East, a chord distance of 33.44 feet to a point of tangency located in
the west right-of-way line of Linda Road, Thence southwestwardly along the west
line of Linda Road (50 foot right-of-way), South 4 degrees 19 minutes 6 seconds
West, a distance of 309.31 feet to the southeast corner of said lease area,
Thence North 85 degrees 14 minutes 39 seconds West, a distance of 422.13 feet to
the southwest corner of said lease area located in the east right-of-way line of
Tchulahoma Road, Thence northwestwardly along said east right-of-way line, North
31 degrees 8 minutes 19 seconds West, a distance of 142.84 feet to a point of
curve, Thence along a curve to the right having a radius of 40.00 feet with an
arc distance of 67.28 feet and a chord of North 17 degrees 2 minutes 57 seconds
East, a chord distance of 59.63 feet to the point of beginning and containing
approximately 140,617 square feet or 3.214 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 10
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 11 Legal Description
Parcel 11
Supplemental Agreement 13, Parcel 36
March 9, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the west side of Tchulahoma Road and south of Democrat Road in
Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of-way line of Tchulahoma Road (106 foot wide right-of-way) state
plane coordinates of approximately N: 287511.24152 & E: 786451.50317; Thence
northeastwardly along said right-of-way line along a curve to the left having a
radius of 1,420.00 feet with an arc distance of 202.93 feet and a chord of North
9 degrees 19 minutes 26 seconds East, a chord distance of 202.76 feet to the
TRUE POINT OF BEGINNING being the southeast corner of the following lease area
being located in the west right-of-way line of Tchulahoma Road, Thence North 85
degrees 43 minutes 24 seconds West, a distance of 315.65 feet to the southwest
corner of said lease area, Tence North 1 degree 7 minutes 52 seconds East, a
distance of 114.19 feet to an angle point, Thence North 5 degrees 52 minutes 45
seconds West, a distance of 25.16 feet to an angle point, Thence North 11
degrees 13 minutes 9 seconds West, a distance of 31.46 feet to an angle point,
Thence North 15 degrees 35 minutes 41 seconds West, a distance of 44.01 feet to
an angle point, Thence North 26 degrees 34 minutes 18 seconds West, a distance
of 99.52 feet to an angle point, Thence North 38 degrees 36 minutes 25 seconds
West, a distance of 50.25 feet to an angle point, Thence North 48 degrees 54
minutes 2 seconds West, a distance of 122.29 feet to an angle point, Thence
North 87 degrees 40 minutes 26 seconds West, a distance of 57.55 feet to an
angle point, Thence South 87 degrees 38 minutes 58 seconds West, a distance of
616.22 feet to an angle point, Thence North 85 degrees 14 minutes 54 seconds
East, a distance of 1,093.06 feet to the northeast corner located in the west
right-of-way line of Tchulahoma Road, Thence southeastwardly along said
right-of-way line along a curve to the right having a radius of 1,420.00 feet
with an arc distance of 520.47 feet and a chord of South 5 degrees 16 minutes 13
seconds East, a chord distance of 517.56 feet to the point of beginning and
containing approximately 187,217 square feet or 4.298 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 11
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 12 Legal Description
Parcel 12
Supplemental Agreement 27 (A-380 GSE Storage)
March 9, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the west side of Tchulahoma Road and north of Winchester Road
in Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of-way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence southwestwardly along the west right-of-way line of Tchulahoma (106 foot
wide right-of-way) on a chord of South 9 degrees 32 minutes 36 seconds West, a
chord distance of 194.98 feet to the TRUE POINT OF BEGINNING and being the
northeast corner of the following lease area, Thence southwestwardly along the
above described west right-of-way line a curve to the right having a radius of
2,991.97 feet with an arc distance of 165.69 feet and a chord of South 14
degrees 8 minutes 23 seconds West, a chord distance of 165.67 feet to a point of
compound curve, Thence continuing southwestwardly along the above described west
right-of-way line on a curve to the right having a radius of 2,603.82 feet with
an arc distance of 258.57 feet and a chord of South 17 degrees 14 minutes 54
seconds West, a chord distance of 258.46 feet to a point of tangency, Thence
South 18 degrees 53 minutes 0 seconds West, a distance of 98.91 feet to the
southeast corner of said lease area, Thence North 85 degrees 42 minutes 12
seconds West, a distance of 458.58 feet to the southwest corner, Thence
northwestwardly along a non-radial curve having a radius of 165.99 feet with an
arc distance of 72.02 feet and a chord of North 7 degrees 10 minutes 22 seconds
West, a chord distance of 71.46 feet to point of curve, Thence northeastwardly
along a curve to the left having a radius of 1,018.53 feet with an arc distance
of 299.82 feet and a chord of North 51 degrees 13 minutes 46 seconds East, a
chord distance of 298.74 feet to point of curve, Thence northeastwardly along a
curve to the left having a radius of 694.07 feet with an arc distance of 255.59
feet and a chord of North 51 degrees 13 minutes 46 seconds East, a chord
distance of 254.15 feet to point of curve, Thence South 85 degrees 47 minutes 19
seconds East, a distance of 272.40 feet to the point of beginning and containing
approximately 187,618 square feet or 4.310 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 12
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 13 Legal Description
Parcel 13
Supplemental Agreement 23 & 25 (A-380 Hangar Ramp)
March 9, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the north side of Winchester Road and west of Tchulahoma Road
in Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of-way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence North 85 degrees 42 minutes 12 seconds West, along the projected and
centerline of Runway 27, a distance of 3,120.79 feet to a point, Thence
southwestwardly being perpendicular to the centerline of Runway 27, South 4
degrees 17 minutes 48 seconds East, a distance of 788.82 feet to the TRUE POINT
OF BEGINNING being the northwest corner of the following lease area, Thence
South 85 degrees 43 minutes 1 second East, a distance of 1,598.83 feet to an
angle point, Thence South 44 degrees 4 minutes 43 seconds East, a distance of
25.10 feet to an angle point, Thence South 82 degrees 39 minutes 19 seconds
East, a distance of 190.62 feet to an angle point, Thence South 89 degrees 1
minute 31 seconds East, a distance of 162.34 feet to an angle point, Thence
northeastwardly along a curve to the left having a radius of 986.00 feet with an
arc distance of 208.75 feet and a chord of North 84 degrees 54 minutes 43
seconds East, a chord distance of 208.36 feet to the northeast corner of said
lease area, Thence South 4 degrees 20 minutes 49 seconds West, a distance of
237.72 feet to an angle point, Thence South 49 degrees 14 minutes 57 seconds
West, a distance of 234.28 feet to an angle point, Thence South 40 degrees 36
minutes 14 seconds East, a distance of 70.25 feet to an angle point, Thence
South 4 degrees 0 minutes 42 seconds West, a distance of 57.07 feet to an angle
point, Thence South 45 degrees 51 minutes 9 seconds West, a distance of 39.87
feet to an angle point, Thence South 4 degrees 4 minutes 9 seconds West, a
distance of 155.08 feet to an angle point, Thence North 85 degrees 54 minutes 53
seconds West, a distance of 108.32 feet to an angle point, Thence South 4
degrees 5 minutes 7 seconds West, a distance of 165.12 feet to an angle point,
Thence South 85 degrees 54 minutes 53 seconds East, a distance of 183.29 feet to
an angle point, Thence South 4 degrees 5 minutes 7 seconds West, a distance of
292.49 feet to the southeast corner located in the north right-of-way line of
Winchester Road ( 99’ right-of-way), The following six (6) courses are along the
north right-of-way line of Winchester Road; Thence North 85 degrees 48 minutes
20 seconds West, a distance of 295.48 feet to an angle point, Thence North 85
degrees 19 minutes 41 seconds West, a distance of 77.14 feet to an angle point,
Thence North 85 degrees 45 minutes 2 seconds West, a distance of 107.78 feet to
an angle point, Thence North 85 degrees 50 minutes 15 seconds West, a distance
of 479.66 feet to an angle point, Thence North 85 degrees 41 minutes 33 seconds
West, a distance of 811.67 feet to an angle point, Thence North 84 degrees 39
minutes 32 seconds West, a distance of 264.51 feet to the southwest corner of
said lease area., Thence North 4 degrees 40 minutes 0 seconds East, a distance
of 623.21 feet to an angle point, Thence North 49 degrees 40 minutes 56 seconds
East, a distance of 301.48 feet to an angle point, Thence North 40 degrees 19
minutes 4 seconds West, a distance of 417.17 feet to the point of beginning and
containing approximately 2,219,119 square feet or 50.944 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 13
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 14 Legal Description
Parcel 14
Supplemental Agreement 14, Parcel 34
March 9, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located on the north side of Winchester Road and west of Tchulahoma Road
in Memphis, Shelby County, Tennessee.
Commencing at the intersection of the projected centerline of Runway 27 and the
west right-of-way line of Tchulahoma Road (106 foot wide right-of-way) with
state plane coordinates of approximately N: 287511.24152 & E: 786451.50317;
Thence North 85 degrees 42 minutes 12 seconds West, along the projected and
physical centerline of Runway 27, a distance of 4,266.60 feet to a point, Thence
southwestwardly being perpendicular to the centerline of Runway 27, South 4
degrees 17 minutes 48 seconds East, a distance of 789.09 feet to the TRUE POINT
OF BEGINNING being the northeast corner of the following lease area, Thence
South 4 degrees 1 minute 24 seconds West, a distance of 386.06 feet to an angle
point, Thence South 40 degrees 15 minutes 13 seconds East, a distance of 284.48
feet to an angle point, Thence South 5 degrees 30 minutes 17 seconds West, a
distance of 534.88 feet to the southeast corner located in the north
right-of-way line of Winchester Road ( 99’ right-of-way), The following three
(3) courses are along the north right-of-way line of Winchester Road; Thence
North 85 degrees 43 minutes 50 seconds West, a distance of 47.61 feet to an
angle point, Thence South 49 degrees 16 minutes 11 seconds West, a distance of
5.49 feet to an angle point, Thence North 85 degrees 43 minutes 50 seconds West,
a distance of 578.14 feet to the southwest corner of said lease area, Thence
North 2 degrees 12 minutes 51 seconds East, a distance of 149.66 feet to an
angle point, Thence North 4 degrees 3 minutes 12 seconds East, a distance of
427.19 feet to an angle point, Thence South 85 degrees 51 minutes 17 seconds
East, a distance of 365.00 feet to an angle point, Thence North 4 degrees 3
minutes 12 seconds East, a distance of 550.00 feet to an angle point, Thence
South 85 degrees 43 minutes 01 seconds East, a distance of 84.09 feet to the
point of beginning and containing approximately 428,616 square feet or 9.840
acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 14
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 15 Legal Description
Parcel 15
Sprankle Roadways & Grass Areas
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located south of Democrat Road and west of Republic in Memphis, Shelby
County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
life Insurance Lease Area being Thence continuing along said line, South 89
degrees 11 minutes 3 seconds East, a distance of 43.63 feet to an angle point,
Thence continuing along said line, South 87 degrees 17 minutes 35 seconds East,
a distance of 465.51 feet to the northeast corner of the Equitable life
Insurance Lease Area, and the TRUE POINT OF BEGINNING of the following lease
area; Thence South 87 degrees 17 minutes 35 seconds East, a distance of 45.02
feet to an angle point, Thence South 0 degrees 52 minutes 28 seconds West, along
the west side of Hurricane Creek being a concrete lined ditch, a distance of
984.49 feet to the northeast corner of Supplemental Agreement 9, Parcel 25,
Thence North 89 degrees 36 minutes 8 seconds West, a distance of 28.39 feet to
the northwest corner of Supplemental Agreement 9, Parcel 25, Thence South 0
degrees 36 minutes 53 seconds West, a distance of 493.61 feet to an angle point,
Thence South 0 degrees 47 minutes 8 seconds West, a distance of 58.52 feet to an
angle point, Thence South 21 degrees 14 minutes 12 seconds East, a distance of
11.66 feet to the southwest corner of Supplemental Agreement 9, Parcel 25,
Thence North 86 degrees 12 minutes 48 seconds East, a distance of 26.11 feet to
the southeast corner of Supplemental Agreement 9, Parcel 25, Thence North 86
degrees 12 minutes 48 seconds East, a distance of 60.69 feet to an angle point,
Thence North 0 degrees 53 minutes 51 seconds East, along the east side of
Hurricane Creek, a distance of 1,435.07 feet to a corner located in the south
line of Democrat Road, Thence South 87 degrees 17 minutes 35 seconds East, along
the right-of-way of Democrat Road, a distance of 51.24 feet to an angle point,
Thence South 1 degree 0 minutes 59 seconds West, a distance of 900.72 feet to
the southwest corner of the Southwide lease area, Thence North 87 degrees 52
minutes 41 seconds East, a distance of 507.52 feet to the southeast corner of
the Southwide lease area and in the west line of Republic Road, Thence South 0
degrees 30 minutes 52 seconds West, along the west line of Republic Road, a
distance of 59.97 feet to an angle point, Thence South 87 degrees 52 minutes 41
seconds West, a distance of 508.04 feet to an angle point, Thence South 1 degree
0 minutes 59 seconds West, a distance of 612.66 feet to an angle point, Thence
North 89 degrees 29 minutes 38 seconds West, a distance of 165.07 feet to an
angle point, Thence North 0 degrees 19 minutes 41 seconds East, a distance of
97.53 feet to an angle point, Thence North 0 degrees 9 minutes 9 seconds West, a
distance of 271.72 feet to an angle point, Thence North 3 degrees 15 minutes 27
seconds West, a distance of 153.76 feet to an angle point, Thence North 25
degrees 26 minutes 16 seconds West, a distance of 29.24 feet to an angle point,
Thence North 72 degrees 6 minutes 36 seconds West, a distance of 29.85 feet to
an angle point, Thence North 89 degrees 44 minutes 30 seconds West, a distance
of 415.70 feet to an angle point, Thence North 3 degrees 4 minutes 8 seconds
East, a distance of 54.28 feet to the southwest corner of the Equitable Life
Assurance Agreement, Thence South 89 degrees 3 minutes 49 seconds East, a
distance of 486.92 feet the southeast corner of the Equitable Life Assurance
Agreement, Thence North 0 degrees 44 minutes 38 seconds East, a distance of
972.68 feet to the point of beginning and containing approximately 200,695
square feet or 4.607 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 15
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 16 Legal Description
Parcel 16
Republic Road Lease Area
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the south side of Democrat Road in Memphis, Shelby County,
Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
Life Assurance Lease Area being Thence continuing along said line, South 89
degrees 11 minutes 3 seconds East, a distance of 43.63 feet to an angle point,
Thence continuing along said line, South 87 degrees 17 minutes 35 seconds East,
a distance of 465.51 feet to the northeast corner of the Equitable Life
Assurance Lease Area, Thence South 87 degrees 17 minutes 35 seconds East, a
distance of 45.02 feet to an angle point, Thence South 87 degrees 17 minutes 35
seconds East, a distance of 60.07 feet to an angle point, Thence South 87
degrees 17 minutes 35 seconds East, a distance of 51.24 feet to an angle point,
Thence South 1 degree 0 minutes 59 seconds West, a distance of 35.08 feet to the
northwest corner of the Southwide lease area, Thence South 89 degrees 20 minutes
16 seconds East, a distance of 396.01 feet to a point of curve and being the
TRUE POINT OF BEGINNING of the following lease area; Thence South 83 degrees 48
minutes 29 seconds East, a distance of 192.33 feet to the northeast corner of
this lease area, Thence South 0 degrees 30 minutes 52 seconds West, a distance
of 1,275.33 feet to the southeast corner of said lease area, Thence North 72
degrees 8 minutes 31 seconds West, a distance of 92.19 feet to the southwest
corner of said lease area, Thence North 0 degrees 30 minutes 52 seconds East, a
distance of 1,163.22 feet to a point of curve, Thence along a curve to the left
having a radius of 103.65 feet, an arc distance of 162.55 feet and a chord
bearing of North 44 degrees 24 minutes 42 seconds West, a chord distance of
146.39 feet to a point of tangency and being the point of beginning and
containing approximately 113,179 square feet or 2.598 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 16
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 17 Legal Description
Parcel 17
(Supplemental Agreement #8, Parcel 9, 10 & 17) & (Supplemental Agreement 10,
Parcel 27A)
(Supplemental Agreement 11, Parcel 27 West A & B) & (Supplemental Agreement 1 &
8, Parcel 11
& 12) & (Supplemental Agreement 8, Parcel 14) & (Supplemental Agreement 23) &
(Supplemental
Agreement 1, Parcel 9)
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and being an area located south of Democrat Road and extending to the west
side of Tchulahoma Road in Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence South 0
degrees 50 minutes 13 seconds West, a distance of 4.79 feet to an exterior
point, Thence North 89 degrees 11 minutes 3 seconds West, a distance of 268.26
feet to an interior point, Thence South 0 degrees 43 minutes 5 seconds West, a
distance of 338.82 feet to a exterior point, Thence South 63 degrees 0 minutes
31 seconds West, a distance of 9.97 feet to an angle point, Thence South 24
degrees 3 minutes 28 seconds West, a distance of 93.03 feet to an angle point,
Thence South 23 degrees 41 minutes 49 seconds East, a distance of 214.23 feet to
the westernmost corner of Taxiway Charlie, Thence North 69 degrees 12 minutes 52
seconds East, a distance of 241.65 feet to an angle point, Thence North 0
degrees 52 minutes 54 seconds East, a distance of 31.95 feet to an angle point,
Thence North 66 degrees 23 minutes 23 seconds East, a distance of 447.13 feet to
an angle point, Thence South 2 degrees 17 minutes 8 seconds West, along the
projected centerline of Taxiway Charlie, a distance of 92.71 feet to an angle
point, Thence South 56 degrees 2 minutes 45 seconds East, a distance of 147.94
feet to the northwest corner of Supplemental Agreement 27, Thence South 56
degrees 2 minutes 45 seconds East, a distance of 65.03 feet to the northeast
corner of Supplemental Agreement 27, Thence South 2 degrees 52 minutes 20
seconds West, a distance of 921.84 feet to the southwest corner of the Tennessee
Air National Guard property, Thence South 88 degrees 3 minutes 15 seconds East,
along the south line of the Tennessee Air National Guard, a distance of 439.77
feet to the northeast corner of Supplemental Agreement 13 & 17, Thence South 88
degrees 3 minutes 15 seconds East, along the south line of the Tennessee Air
National Guard property, a distance of 263.33 feet to the northeast corner of
Taxiway Sierra, Thence South 1 degree 57 minutes 51 seconds West, along a common
line with the Tennessee Air National Guard, a distance of 56.46 feet to the TRUE
POINT OF BEGINNING of the following lease area; The following courses are along
a common line with the Tennessee Air National Guard property, Thence 89 degrees
17 minutes 59 seconds East, a distance of 835.46 feet to an angle point, Thence
South 85 degrees 38 minutes 33 seconds East, a distance of 695.22 feet to a
fence post, Thence North 53 degrees 23 minutes 39 seconds East, a distance of
61.74 feet to a fence post, Thence North 3 degrees 22 minutes 5 seconds East, a
distance of 85.99 feet to a fence post, Thence South 86 degrees 55 minutes 29
seconds East, a distance of 267.24 feet to a fence post, Thence South 82 degrees
48 minutes 35 seconds East, a distance of 39.83 feet to a fence post, Thence
South 34 degrees 18 minutes 57 seconds East, a distance of 17.09 feet to a fence
post, Thence South 85 degrees 50 minutes 15 seconds East, a distance of 354.81
feet to a fence post, Thence North 3 degrees 4 minutes 8 seconds East, a
distance of 445.65 feet to a fence post which ends the common line with the
Tennessee Air National Guard, Thence South 89 degrees 44 minutes 30 seconds
East, a distance of 415.70 feet to an angle point, Thence South 72 degrees 6
minutes 36 seconds East, a distance of 29.85 feet to an angle point, Thence
South 25 degrees 26 minutes 16 seconds East, a distance of 29.24 feet to an
angle point, Thence South 3 degrees 15 minutes 27 seconds East, a distance of
153.76 feet to an angle point, Thence South 0 degrees 9 minutes 9 seconds East,
a distance of 271.72 feet to an angle point, Thence South 0 degrees 19 minutes
41 seconds West, a distance of 97.53 feet to an angle point, Thence South 89
degrees 29 minutes 38 seconds East, a distance of 165.07 feet to an angle point,
Thence North 1 degree 0 minutes 59 seconds East, a distance of 612.66 feet to an
angle point, Thence North 87 degrees 52 minutes 41 seconds East, a distance of
508.04 feet to an angle point, Thence South 0 degrees 30 minutes 52 seconds
West, a distance of 365.66 feet to an angle point, Thence South 72 degrees 8
minutes 31 seconds East, a distance of 92.19 feet to the southwest

 



--------------------------------------------------------------------------------



 



corner of the original Internal Revenue Service property, The following courses
represent a common line of the original Internal Revenue Service property,
Thence South 85 degrees 59 minutes 53 seconds East, a distance of 1,727.13 feet
to a found iron pin being the southeast corner of the original Internal Revenue
Service property, Thence South 4 degrees 1 minute 22 seconds West, a distance of
91.19 feet to an angle point, Thence North 85 degrees 32 minutes 18 seconds
West, a distance of 200.93 feet to an angle point, Thence South 4 degrees 24
minutes 10 seconds West, a distance of 496.21 feet to an angle point, Thence
South 85 degrees 37 minutes 1 second East, a distance of 800.00 feet to an angle
point, Thence North 4 degrees 22 minutes 31 seconds East, a distance of 670.92
feet to an angle point, Thence South 86 degrees 16 minutes 1 second East, a
distance of 412.77 feet to the northeast corner of this lease area located in
the west right-of-way line of Tchulahoma Road, Thence southeastwardly along a
curve to the left having a radius of 1,485.39 feet and a arc distance of 611.86
feet with a chord bearing of South 14 degrees 30 minutes 1 second East and a
chord distance of 607.54 feet to an angle point, Thence North 86 degrees 26
minutes 58 seconds West, a distance of 112.43 feet to an angle point, Thence
South 3 degrees 41 minutes 10 seconds West, a distance of 1,654.37 feet to an
angle point, Thence South 85 degrees 14 minutes 54 seconds West, a distance of
37.55 feet to an angle point, Thence North 85 degrees 46 minutes 39 seconds
West, a distance of 2,066.09 feet to an angle point, Thence North 85 degrees 34
minutes 16 seconds West, a distance of 1,121.60 feet to an angle point, Thence
South 89 degrees 31 minutes 5 seconds West, a distance of 365.87 feet to an
angle point, Thence North 85 degrees 38 minutes 42 seconds West, a distance of
1,810.70 feet to an angle point, Thence North 85 degrees 23 minutes 8 seconds
West, a distance of 784.61 feet to an angle point, Thence North 14 degrees 43
minutes 33 seconds West, a distance of 121.17 feet to an angle point, Thence
North 1 degree 53 minutes 35 seconds East, a distance of 191.88 feet to an angle
point, Thence North 1 degree 57 minutes 51 seconds East, a distance of 1,474.33
feet to the point of beginning and containing approximately 12,643,953 square
feet or 290.265 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 17
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 18 Legal Description
Parcel 18
Supplemental Agreement 8, Parcel 15
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located south of Independent Road and west of Tchulahoma Road in Memphis,
Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
Life Assurance Lease Area being Thence continuing along said line, South 89
degrees 11 minutes 3 seconds East, a distance of 43.63 feet to an angle point,
Thence continuing along said line, South 87 degrees 17 minutes 35 seconds East,
a distance of 465.51 feet to the northeast corner of the Equitable Life
Assurance Lease Area, Thence South 87 degrees 17 minutes 35 seconds East, a
distance of 45.02 feet to an angle point, Thence South 87 degrees 17 minutes 35
seconds East, a distance of 60.07 feet to an angle point, Thence South 87
degrees 17 minutes 35 seconds East, a distance of 51.24 feet to an angle point,
Thence South 1 degree 0 minutes 59 seconds West, a distance of 35.08 feet to the
northwest corner of the Southwide lease area, Thence South 89 degrees 20 minutes
16 seconds East, a distance of 396.01 feet to a point of curve and being the
northeast corner of Southwide lease area and the northwest corner of Republic
Road, Thence South 83 degrees 48 minutes 29 seconds East, a distance of 192.33
feet to the northeast corner of the Republic Road lease area and the northwest
corner of the IRS/AOD lease area, Thence South 85 degrees 59 minutes 57 seconds
East, a distance of 1,805.17 feet to the northeast corner of the IRS/AOD lease
area, Thence South 4 degrees 1 minute 22 seconds West, passing the northwest
corner of Supplemental Agreement 8, Parcel 13 & 18 at 724.10 feet, but in all
1,046.63 feet to the southwest corner of Supplemental Agreement 8, Parcel 13 &
18 being the TRUE POINT OF BEGINNING of the following lease area; Thence South
85 degrees 34 minutes 46 seconds East, a distance of 361.28 feet to an angle
point, Thence South 4 degrees 3 minutes 55 seconds West, a distance of 145.04
feet to an angle point, Thence South 86 degrees 16 minutes 1 second East, a
distance of 238.74 feet to an angle point, Thence South 4 degrees 22 minutes 31
seconds West, a distance of 670.92 feet to the southeast corner, Thence North 85
degrees 37 minutes 1 second West, a distance of 800.00 feet to the southwest
corner, Thence North 4 degrees 24 minutes 10 seconds East, a distance of 496.21
feet to an angle point, Thence South 85 degrees 32 minutes 18 seconds East, a
distance of 200.93 feet to an angle point, Thence North 4 degrees 1 minute 22
seconds East, a distance of 317.56 feet to the point of beginning and containing
approximately 552,730 square feet or 12.689 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 18
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 19 Legal Description
Parcel 19
Supplemental Agreement 8, Parcel 13 & 18
March 7, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1; located on the west side of Tchulahoma Road and on the south side of
Independent Road in Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner of Supplemental Agreement 26, Thence
continuing along said line, South 89 degrees 11 minutes 3 seconds East, a
distance of 415.78 feet to the northwest corner of the Tennessee Air National
Guard property, Thence continuing along said line, South 89 degrees 11 minutes 3
seconds East, a distance of 3,046.17 feet to the northeast corner of the
Tennessee Air National Guard property and the northwest corner of the Equitable
Life Assurance Lease Area being Thence continuing along said line, South 89
degrees 11 minutes 3 seconds East, a distance of 43.63 feet to an angle point,
Thence continuing along said line, South 87 degrees 17 minutes 35 seconds East,
a distance of 465.51 feet to the northeast corner of the Equitable Life
Assurance Lease Area, Thence South 87 degrees 17 minutes 35 seconds East, a
distance of 45.02 feet to an angle point, Thence South 87 degrees 17 minutes 35
seconds East, a distance of 60.07 feet to an angle point, Thence South 87
degrees 17 minutes 35 seconds East, a distance of 51.24 feet to an angle point,
Thence South 1 degree 0 minutes 59 seconds West, a distance of 35.08 feet to the
northwest corner of the Southwide lease area, Thence South 89 degrees 20 minutes
16 seconds East, a distance of 396.01 feet to a point of curve and being the
northeast corner of Southwide lease area and the northwest corner of Republic
Road, Thence South 83 degrees 48 minutes 29 seconds East, a distance of 192.33
feet to the northeast corner of the Republic Road lease area also being the
northwest corner of the IRS/AOD lease area, Thence South 85 degrees 59 minutes
57 seconds East, a distance of 1,805.17 feet to the northeast corner of the
IRS/AOD lease area, Thence South 4 degrees 1 minute 22 seconds West, a distance
of 724.10 feet to the TRUE POINT OF BEGINNING of the following lease area;
Thence South 87 degrees 8 minutes 49 seconds East, a distance of 538.91 feet to
a point of curve, Thence along a curve to the right having a radius of 775.00
feet with an arc distance of 98.97 feet and a chord of South 83 degrees 29
minutes 19 seconds East, a chord distance of 98.90 feet to a point of tangency,
Thence South 79 degrees 49 minutes 49 seconds East, a distance of 187.84 feet to
a point of curve, Thence along a curve to the left having a radius of 825.00
feet with an arc distance of 114.23 feet and a chord of South 83 degrees 47
minutes 48 seconds East, a chord distance of 114.14 feet to a point of tangency,
Thence South 87 degrees 33 minutes 28 seconds East, a distance of 33.04 feet to
a point of curve, Thence along a curve to the right having a radius of 30.00
feet with an arc distance of 47.93 feet and a chord of South 41 degrees 47
minutes 15 seconds East, a chord distance of 42.99 feet to a point of tangency
located in the west right-of-way line of Tchulahoma Road, Thence South 3 degrees
58 minutes 59 seconds West, a distance of 247.13 feet to a point of curve,
Thence along a curve to the left having a radius of 1,485.39 feet with an arc
distance of 173.25 feet and a chord of South 0 degrees 38 minutes 30 seconds
West, a chord distance of 173.15 feet to the southeast corner, Thence North 86
degrees 16 minutes 1 second West, a distance of 651.51 feet to an angle point,
Thence North 4 degrees 3 minutes 55 seconds East, a distance of 145.04 feet to
an angle point, Thence North 85 degrees 34 minutes 46 seconds West, a distance
of 361.28 feet to an angle point, Thence North 4 degrees 1 minute 22 seconds
East, a distance of 322.53 feet to the point of beginning and containing
approximately 418,016 square feet or 9.596 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 19
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 20 Legal Description
Parcel 20
Supplemental Agreement 27
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and being an area adjacently east of Taxiway Charlie; located south of
Democrat Road and east of Plough Blvd. Memphis, Shelby County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner, Thence South 0 degrees 50 minutes 13
seconds West, a distance of 4.79 feet to an exterior point, Thence North 89
degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an interior
point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of 338.82
feet to a exterior point, Thence South 63 degrees 0 minutes 31 seconds West, a
distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to the westernmost
corner of Taxiway Charlie, Thence North 69 degrees 12 minutes 52 seconds East, a
distance of 241.65 feet to an angle point, Thence North 0 degrees 52 minutes 54
seconds East, a distance of 31.95 feet to an angle point, Thence North 66
degrees 23 minutes 23 seconds East, a distance of 447.13 feet to an angle point,
Thence South 2 degrees 17 minutes 8 seconds West, along the projected centerline
of Taxiway Charlie, a distance of 92.71 feet to an angle point, Thence South 56
degrees 2 minutes 45 seconds East, a distance of 147.94 feet to the TRUE Thence
South 56 degrees 2 minutes 45 seconds East, a distance of 65.03 feet to the
northeast corner of this lease area, Thence South 2 degrees 52 minutes 20
seconds West, a distance of 921.84 feet to the southwest corner of the Tennessee
Air National Guard property, Thence South 2 degrees 52 minutes 20 seconds West,
a distance of 24.40 feet to the southeast corner of this lease area, Thence
North 89 degrees 46 minutes 33 seconds West, a distance of 34.85 feet to
northwest corner of Supplemental Agreement areas 13 and 17, Thence North 89
degrees 46 minutes 33 seconds West, a distance of 79.84 feet to the southwest
corner of this lease area, Thence North 1 degree 56 minutes 56 seconds East, a
distance of 804.45 to an angle point, Thence South 88 degrees 3 minutes 4
seconds East, a distance of 18.90 feet to a point of a nonradial curve, Thence
along a non-radial curve to the right having a radius of 80.0 feet, a distance
along its arc length of 81.90 feet and a chord bearing of North 47 degrees 23
minutes 14 seconds East and a chord distance of 78.37 feet to the end of curve,
Thence North 1 degree 56 minutes 56 seconds East, a distance of 124.60 feet to a
point of beginning and containing approximately 108,051 square feet or 2.481
acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 20
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 21 Legal Description
Parcel 21
Supplemental Agreement 7, Parcel 19
Fed-Ex Parking
Description of a ground lease area being a portion of the Memphis- Shelby County
Airport Authority as recorded in Special Warranty Deed F5-5925, Parcel III;
located on the north side of Democrat Road and west of Republic in Memphis,
Shelby County, Tennessee.
Commencing (POC) in the north right-of-way line of Democrat Road (100 feet
right-of-way), said point being South 89 degrees 11 minutes 32 seconds East,
3,478.65 feet east along said north right-of-way line from a concrete
right-of-way monument being identified as the Democrat Road construction plans
centerline station 11 + 68.53 which represents the change from a 200 foot wide
right-of-way to a 100 foot wide right-of-way along Democrat Road to the TRUE
POINT OF BEGINNING of the following lease area , Thence northeastwardly along
the said west lease line, North 0 degrees 48 minutes 28 seconds East passing a
fence line at 49.38 feet, passing a fence line at 1285.86 feet but in all a call
and measure of 1,522.40 feet to the northwest corner of said lease area., Thence
southeastwardly along the north lease line, South 88 degrees 16 minutes 12
seconds East, a call and measure distance of 607.74 feet to an angle point,
Thence continuing southeastwardly along the north lease line, South 80 degrees
17 minutes 20 seconds East, a call and measure distance of 117.32 feet to the
northeast corner of said lease area, Thence southeastwardly along the east lease
line, South 37 degrees 36 minutes 58 seconds East, a call and measure distance
of 124.26 feet to an angle point, Thence southeastwardly along the east lease
line, South 34 degrees 01 minutes 35 seconds East, a call and measure distance
of 278.80 feet to an angle point, Thence southeastwardly along the east lease
line, South 29 degrees 46 minutes 49 seconds East, a call and measure distance
of 405.79 feet to an angle point, Thence southeastwardly along the east lease
line, South 21 degrees 01 minutes 03 seconds East, a call and measure distance
of 100.00 feet to an angle point, Thence southeastwardly along the east lease
line, South 36 degrees 30 minutes 49 seconds East, a call and measure distance
of 149.22 feet to an angle point, Thence southeastwardly along the east lease
line, South 23 degrees 06 minutes 22 seconds East, a call and measure distance
of 96.56 feet to an angle point, Thence southeastwardly along the east lease
line, South 13 degrees 10 minutes 49 seconds East, a call and measure distance
of 124.15 feet to an angle point, Thence southwestwardly along the east lease
line, South 00 degrees 50 minutes 37 seconds East, a call and measure distance
of 271.56 feet to the southeast corner of said lease area located in the north
line of Democrat Road, Thence northwestwardly along the north line of Democrat
Road, North 87 degrees 23 minutes 28 seconds West, a call and measure of 771.65
feet to an angle point, Thence continuing northwestwardly along the north line
of Democrat Road, North 89 degrees 11 minutes 32 seconds West, a call and
measure of 702.07 feet to the point of beginning and containing 1,812,363 square
feet or 41.61 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 21
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 22 Legal Description
Parcel 22
Supplemental Agreement 9, Parcel 20
Fed-Ex Parking
Description of a ground lease area being a portion of the Memphis- Shelby County
Airport Authority as recorded in Special Warranty Deed F5-5925, Parcel III;
located on the north side of Democrat Road and west of Republic in Memphis,
Shelby County, Tennessee.
Commencing (POC) in the north right-of-way line of Democrat Road (100 feet
right-of-way), said point being South 89 degrees 11 minutes 32 seconds East,
2,932.23 feet east along said north right-of-way line from a concrete
right-of-way monument being identified as the Democrat Road construction plans
centerline station 11 + 68.53 which represents the change from a 200 foot wide
right-of-way to a 100 foot wide right-of-way along Democrat Road to the TRUE
POINT OF BEGINNING of the following lease area , Thence northeastwardly along
the said west lease line, North 2 degrees 49 minutes 01 seconds East along the
general alignment of a chain link fence, passing a fence corner post at 49.47
feet but in a call of 740.27 feet but a measure of 746.98 feet to a found fence
post, Thence southeastwardly along a re-entrant chain link fence line, South 87
degrees 11 minutes 41 seconds East, along said fence line a call and measure
distance of 340.03 feet to a found fence corner being an interior corner of said
lease area, Thence northeastwardly along an interior chain link fence line North
2 degrees 49 minutes 1 second East and passing a fence corner at 557.3 feet but
in all a call of 594.26 feet and a measure of 587.49 feet to the northernmost
northwest corner of said lease area, Thence southeastwardly along the north line
of said lease area, South 87 degrees 10 minutes 59 seconds East, a call and
measure of 159.92 feet to northeast corner of said lease area, Thence
southwestwardly along the east line of said lease area, South 0 degrees 48
minutes 28 seconds West and passing a fence line at 1266.81 feet but in all a
call and measure of 1316.19 feet to the southeast corner of said lease area
being located in the north right-of-way line of Democrat Road, Thence n
northwestwardly along the north line of Democrat Road being approximately 7 feet
north of the curb line, North 89 degrees 11 minutes 32 seconds West, a call and
measure distance of 546.42 feet to the point of beginning and containing 493,414
square feet or 11.33 acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 22
[Picture of Parcel]

 



--------------------------------------------------------------------------------



 



Parcel 23 Legal Description
Parcel 23
Taxiway Sierra
March 4, 2007
Description of a ground lease area being a portion of the Memphis-Shelby County
Airport Authority Property as recorded in Special Warranty Deed F5-5925, Parcel
1 and located south of Democrat Road and east of Plough Blvd. Memphis, Shelby
County, Tennessee.
Beginning at a found Concrete Right-of-way monument located on the south side of
Democrat Road and east of Plough Blvd. being the northwest corner of
Supplemental Agreement 26 dated 9/1/2005 with state plane coordinates of
approximately N: 291871.80330 & E: 776624.85479; Thence southeastwardly along
the south right-of-way line of Democrat (200 feet wide), South 89 degrees 20
minutes 43 seconds East, a distance of 401.48 feet to a found concrete
right-of-way monument being the end of the 200 foot wide right-of-way along
Democrat Road, Thence northeastwardly along an interior line of the south
right-of-way line of Democrat Road, North 0 degrees 40 minutes 37 seconds East,
a distance of 39.20 feet to the beginning of a 100 foot wide right-of-way along
Democrat Road, Thence southeastwardly along the south line of Democrat Road (100
foot right-of-way), South 89 degrees 11 minutes 3 seconds East, a distance of
946.97 feet to the northeast corner, Thence South 0 degrees 50 minutes 13
seconds West, a distance of 4.79 feet to an exterior point, Thence North 89
degrees 11 minutes 3 seconds West, a distance of 268.26 feet to an interior
point, Thence South 0 degrees 43 minutes 5 seconds West, a distance of 338.82
feet to a exterior point, Thence South 63 degrees 0 minutes 31 seconds West, a
distance of 9.97 feet to an angle point, Thence South 24 degrees 3 minutes 28
seconds West, a distance of 93.03 feet to an angle point, Thence South 23
degrees 41 minutes 49 seconds East, a distance of 214.23 feet to the westernmost
corner of Taxiway Charlie, Thence North 69 degrees 12 minutes 52 seconds East, a
distance of 241.65 feet to an angle point, Thence North 0 degrees 52 minutes 54
seconds East, a distance of 31.95 feet to an angle point, Thence North 66
degrees 23 minutes 23 seconds East, a distance of 447.13 feet to an angle point,
Thence South 2 degrees 17 minutes 8 seconds West, along the projected centerline
of Taxiway Charlie, a distance of 92.71 feet to an angle point, Thence South 56
degrees 2 minutes 45 seconds East, a distance of 147.94 feet to the northwest
corner of Supplemental Agreement 27, Thence South 56 degrees 2 minutes 45
seconds East, a distance of 65.03 feet to the northeast corner of Supplemental
Agreement 27, Thence South 2 degrees 52 minutes 20 seconds West, a distance of
921.84 feet to the southwest corner of the Tennessee Air National Guard
property, Thence South 88 degrees 3 minutes 15 seconds East, along the south
line of the Tennessee Air National Guard, a distance of 439.77 feet to the
northeast corner of Supplemental Agreement 13 & 17 and being the TRUE POINT OF
BEGINNING of the following lease area; Thence South 88 degrees 3 minutes 15
seconds East, along the south line of the Tennessee Air National Guard property,
a distance of 263.33 feet to the northeast corner of this lease area, Thence
South 1 degree 57 minutes 51 seconds West, a distance of 943.10 feet to the
southeast corner of said lease area, Thence North 88 degrees 4 minutes 5 seconds
West, a distance of 264.09 feet to the southwest corner of said lease area,
Thence North 2 degrees 0 minutes 37 seconds East, a distance of 943.16 feet to
the point of beginning and containing approximately 248,711 square feet or 5.710
acres by calculation.

 



--------------------------------------------------------------------------------



 



Parcel 23
[Picture of Parcel]

 